


Exhibit 10.11

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

2002 MASTER AGREEMENT

 

dated as of        August 11, 2011              

 

CITIBANK, N.A.              and     EP INVESTMENTS LLC                  

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions.  This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.

 

Accordingly, the parties agree as follows:—

 

1.                                      Interpretation

 

(a)                                  Definitions.The terms defined in Section 14
and elsewhere in this Master Agreement will have the meanings therein specified
for the purpose of this Master Agreement.

 

(b)                                 Inconsistency. In the event of any
inconsistency between the provisions of the Schedule and the other provisions of
this Master Agreement, the Schedule will prevail.  In the event of any
inconsistency between the provisions of any Confirmation and this Master
Agreement, such Confirmation will prevail for the purpose of the relevant
Transaction.

 

(c)                                  Single Agreement.All Transactions are
entered into in reliance on the fact that this Master Agreement and all
Confirmations form a single agreement between the parties (collectively referred
to as this “Agreement”), and the parties would not otherwise enter into any
Transactions.

 

2.                                      Obligations

 

(a)                                  General Conditions.

 

(i)            Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii)           Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency.  Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.

 

(iii)          Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant

 

Copyright © 2002 by International Swaps and Derivatives Association, Inc.

 

--------------------------------------------------------------------------------


 

Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).

 

 

(b)                                 Change of Account.Either party may change
its account for receiving a payment or delivery by giving notice to the other
party at least five Local Business Days prior to the Scheduled Settlement Date
for the payment or delivery to which such change applies unless such other party
gives timely notice of a reasonable objection to such change.

 

(c)                                  Netting of Payments.If on any date amounts
would otherwise be payable:—

 

(i)            in the same currency; and

 

(ii)           in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction.  The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election (in which case clause (ii) above will not apply to
such Transactions).  If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing.  This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

 

(d)                                 Deduction or Withholding for Tax.

 

(i)            Gross-Up.  All payments under this Agreement will be made without
any deduction or withholding for or on account of any Tax unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect.  If a party is so
required to deduct or withhold, then that party (“X”) will:—

 

(1)           promptly notify the other party (“Y”) of such requirement;

 

(2)           pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

 

(3)           promptly forward to Y an official receipt (or a certified copy),
or other documentation reasonably acceptable to Y, evidencing such payment to
such authorities; and

 

(4)           if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required.  However, X will not be required to pay any additional amount to
Y to the extent that it would not be required to be paid but for:—

 

2

--------------------------------------------------------------------------------


 

(A)          the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)           the failure of a representation made by Y pursuant to
Section 3(f) to be accurate and true unless such failure would not have occurred
but for (I) any action taken by a taxing authority, or brought in a court of
competent jurisdiction, after a Transaction is entered into (regardless of
whether such action is taken or brought with respect to a party to this
Agreement) or (II) a Change in Tax Law.

 

(ii)           Liability.  If:—

 

(1)           X is required by any applicable law, as modified by the practice
of any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

 

(2)           X does not so deduct or withhold; and

 

(3)           a liability resulting from such Tax is assessed directly against
X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.                                      Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement).  If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a)                                  Basic Representations.

 

(i)            Status.  It is duly organised and validly existing under the laws
of the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;

 

(ii)           Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

(iii)          No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

 

(iv)          Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

3

--------------------------------------------------------------------------------


 

(v)           Obligations Binding.  Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)                                 Absence of Certain Events.No Event of
Default or Potential Event of Default or, to its knowledge, Termination Event
with respect to it has occurred and is continuing and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(c)                                  Absence of Litigation.There is not pending
or, to its knowledge, threatened against it, any of its Credit Support Providers
or any of its applicable Specified Entities any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

 

(d)                                 Accuracy of Specified Information.All
applicable information that is furnished in writing by or on behalf of it to the
other party and is identified for the purpose of this Section 3(d) in the
Schedule is, as of the date of the information, true, accurate and complete in
every material respect.

 

(e)                                  Payer Tax Representation.Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(e) is accurate and true.

 

(f)                                    Payee Tax Representations.Each
representation specified in the Schedule as being made by it for the purpose of
this Section 3(f) is accurate and true.

 

(g)                                 No Agency.It is entering into this
Agreement, including each Transaction, as principal and not as agent of any
person or entity.

 

4.                                      Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)                                  Furnish Specified Information.It will
deliver to the other party or, in certain cases under clause (iii) below, to
such government or taxing authority as the other party reasonably directs:—

 

(i)            any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;

 

(ii)           any other documents specified in the Schedule or any
Confirmation; and

 

(iii)          upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,

 

4

--------------------------------------------------------------------------------


 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)                                 Maintain Authorisations.It will use all
reasonable efforts to maintain in full force and effect all consents of any
governmental or other authority that are required to be obtained by it with
respect to this Agreement or any Credit Support Document to which it is a party
and will use all reasonable efforts to obtain any that may become necessary in
the future.

 

(c)                                  Comply With Laws.It will comply in all
material respects with all applicable laws and orders to which it may be subject
if failure so to comply would materially impair its ability to perform its
obligations under this Agreement or any Credit Support Document to which it is a
party.

 

(d)                                 Tax Agreement.It will give notice of any
failure of a representation made by it under Section 3(f) to be accurate and
true promptly upon learning of such failure.

 

(e)                                  Payment of Stamp Tax.Subject to Section 11,
it will pay any Stamp Tax levied or imposed upon it or in respect of its
execution or performance of this Agreement by a jurisdiction in which it is
incorporated, organised, managed and controlled or considered to have its seat,
or where an Office through which it is acting for the purpose of this Agreement
is located (“Stamp Tax Jurisdiction”), and will indemnify the other party
against any Stamp Tax levied or imposed upon the other party or in respect of
the other party’s execution or performance of this Agreement by any such Stamp
Tax Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5.                                      Events of Default and Termination Events

 

(a)                                  Events of Default.The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any of the following events
constitutes (subject to Sections 5(c) and 6(e)(iv)) an event of default (an
“Event of Default”) with respect to such party:

 

(i)            Failure to Pay or Deliver.  Failure by the party to make, when
due, any payment under this Agreement or delivery under Section 2(a)(i) or
9(h)(i)(2) or (4) required to be made by it if such failure is not remedied on
or before the first Local Business Day in the case of any such payment or the
first Local Delivery Day in the case of any such delivery after, in each case,
notice of such failure is given to the party;

 

(ii)           Breach of Agreement; Repudiation of Agreement.

 

(1)           Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or

 

(2)           the party disaffirms, disclaims, repudiates or rejects, in whole
or in part, or challenges the validity of, this Master Agreement, any
Confirmation executed and delivered by that party or any

 

(3)           Transaction evidenced by such a Confirmation (or such action is
taken by any person or entity appointed or empowered to operate it or act on its
behalf);

 

(iii)          Credit Support Default.

 

(1)           Failure by the party or any Credit Support Provider of such party
to comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with

 

5

--------------------------------------------------------------------------------


 

any Credit Support Document if such failure is continuing after any applicable
grace period has elapsed;

 

(2)           the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in each case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3)           the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(iv)          Misrepresentation.  A representation (other than a representation
under Section 3(e) or 3(f)) made or repeated or deemed to have been made or
repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;

 

(v)           Default Under Specified Transaction.  The party, any Credit
Support Provider of such party or any applicable Specified Entity of such
party:—

 

(1)           defaults (other than by failing to make a delivery) under a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(2)           defaults, after giving effect to any applicable notice requirement
or grace period, in making any payment due on the last payment or exchange date
of, or any payment on early termination of, a Specified Transaction (or, if
there is no applicable notice requirement or grace period, such default
continues for at least one Local Business Day);

 

(3)           defaults in making any delivery due under (including any delivery
due on the last delivery or exchange date of) a Specified Transaction or any
credit support arrangement relating to a Specified Transaction and, after giving
effect to any applicable notice requirement or grace period, such default
results in a liquidation of, an acceleration of obligations under, or an early
termination of, all transactions outstanding under the documentation applicable
to that Specified Transaction; or

 

(4)           disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

(vi)          Cross-Default.  If “Cross-Default” is specified in the Schedule as
applying to the party, the occurrence or existence of:—

 

(1)           a default, event of default or other similar condition or event
(however described) in respect of such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party under one or more
agreements or instruments relating to Specified Indebtedness of any of them
(individually or collectively) where the aggregate principal amount of such
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (2) below, is not less than the applicable Threshold
Amount (as specified in the Schedule) which

 

6

--------------------------------------------------------------------------------


 

has resulted in such Specified Indebtedness becoming, or becoming capable at
such time of being declared, due and payable under such agreements or
instruments before it would otherwise have been due and payable; or

 

(2)           a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
under such agreements or instruments on the due date for payment (after giving
effect to any applicable notice requirement or grace period) in an aggregate
amount, either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;

 

(vii)         Bankruptcy.  The party, any Credit Support Provider of such party
or any applicable Specified Entity of such party:—

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above and either (I) results in a judgment of insolvency
or bankruptcy or the entry of an order for relief or the making of an order for
its winding-up or liquidation or (II) is not dismissed, discharged, stayed or
restrained in each case within 15 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 15 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) above (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

 

(viii)        Merger Without Assumption.  The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, or reorganises,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganisation,
reincorporation or reconstitution:—

 

(1)           the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party; or

 

(2)           the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving or transferee entity of its obligations under this Agreement.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Termination Events.The occurrence at any
time with respect to a party or, if applicable, any Credit Support Provider of
such party or any Specified Entity of such party of any event specified below
constitutes (subject to Section 5(c)) an Illegality if the event is specified in
clause (i) below, a Force Majeure Event if the event is specified in clause
(ii) below, a Tax Event if the event is specified in clause (iii) below, a Tax
Event Upon Merger if the event is specified in clause (iv) below, and, if
specified to be applicable, a Credit Event Upon Merger if the event is specified
pursuant to clause (v) below or an Additional Termination Event if the event is
specified pursuant to clause (vi) below:—

 

(i)            Illegality.  After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party) occurring after a Transaction is entered into, it
becomes unlawful under any applicable law (including without limitation the laws
of any country in which payment, delivery or compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant payment, delivery or compliance were required
on that day (in each case, other than as a result of a breach by the party of
Section 4(b)):—

 

(1)           for the Office through which such party (which will be the
Affected Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or

 

(2)           for such party or any Credit Support Provider of such party (which
will be the Affected Party) to perform any absolute or contingent obligation to
make a payment or delivery which such party or Credit Support Provider has under
any Credit Support Document relating to such Transaction, to receive a payment
or delivery under such Credit Support Document or to comply with any other
material provision of such Credit Support Document;

 

(ii)           Force Majeure Event. After giving effect to any applicable
provision, disruption fallback or remedy specified in, or pursuant to, the
relevant Confirmation or elsewhere in this Agreement, by reason of force majeure
or act of state occurring after a Transaction is entered into, on any day:—

 

(1)           the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction is prevented from performing any absolute or contingent obligation
to make a payment or delivery in respect of such Transaction, from receiving a
payment or delivery in respect of such Transaction or from complying with any
other material provision of this Agreement relating to such Transaction (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or impracticable for such Office so to
perform, receive or comply (or it would be impossible or impracticable for such
Office so to perform, receive or comply if such payment, delivery or compliance
were required on that day); or

 

(2)           such party or any Credit Support Provider of such party (which
will be the Affected Party) is prevented from performing any absolute or
contingent obligation to make a payment or delivery which such party or Credit
Support Provider has under any Credit Support Document relating to such
Transaction, from receiving a payment or delivery under such Credit Support
Document or from complying with any other material provision of such Credit
Support Document (or would be so prevented if such payment, delivery or
compliance were required on that day), or it becomes impossible or impracticable
for such party or Credit Support Provider so to perform, receive or comply (or
it would be impossible or impracticable for such party or Credit Support
Provider so to perform, receive or comply if such payment, delivery or
compliance were required on that day),

 

8

--------------------------------------------------------------------------------


 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii)          Tax Event.  Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or
(B));

 

(iv)          Tax Event Upon Merger.  The party (the “Burdened Party”) on the
next succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Tax in respect of which the other party is not required to pay
an additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B)), in
either case as a result of a party consolidating or amalgamating with, or
merging with or into, or transferring all or substantially all its assets (or
any substantial part of the assets comprising the business conducted by it as of
the date of this Master Agreement) to, or reorganising, reincorporating or
reconstituting into or as, another entity (which will be the Affected Party)
where such action does not constitute a Merger Without Assumption;

 

(v)           Credit Event Upon Merger.  If “Credit Event Upon Merger” is
specified in the Schedule as applying to the party, a Designated Event (as
defined below) occurs with respect to such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party (in each case, “X”)
and such Designated Event does not constitute a Merger Without Assumption, and
the creditworthiness of X or, if applicable, the successor, surviving or
transferee entity of X, after taking into account any applicable Credit Support
Document, is materially weaker immediately after the occurrence of such
Designated Event than that of X immediately prior to the occurrence of such
Designated Event (and, in any such event, such party or its successor, surviving
or transferee entity, as appropriate, will be the Affected Party).  A
“Designated Event” with respect to X means that:—

 

(1)           X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets (or any substantial part of the
assets comprising the business conducted by X as of the date of this Master
Agreement) to, or reorganises, reincorporates or reconstitutes into or as,
another entity;

 

(2)           any person, related group of persons or entity acquires directly
or indirectly the beneficial ownership of (A) equity securities having the power
to elect a majority of the board of directors (or its equivalent) of X or
(B) any other ownership interest enabling it to exercise control of X; or

 

(3)           X effects any substantial change in its capital structure by means
of the issuance, incurrence or guarantee of debt or the issuance of
(A) preferred stock or other securities convertible into or exchangeable for
debt or preferred stock or (B) in the case of entities other than corporations,
any other form of ownership interest; or

 

(vi)          Additional Termination Event.  If any “Additional Termination
Event” is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties will be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

 

9

--------------------------------------------------------------------------------

 

(c)                                  Hierarchy of Events.

 

(i)            An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.

 

(ii)           Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

 

(iii)          If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and not a
Force Majeure Event.

 

(d)                                 Deferral of Payments and Deliveries During
Waiting Period.If an Illegality or a Force Majeure Event has occurred and is
continuing with respect to a Transaction, each payment or delivery which would
otherwise be required to be made under that Transaction will be deferred to, and
will not be due until:—

 

(i)            the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first day that would have been a Local Business
Day or Local Delivery Day, as appropriate, but for the occurrence of the event
or circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

 

(ii)           if earlier, the date on which the event or circumstance
constituting or giving rise to that Illegality or Force Majeure Event ceases to
exist or, if such date is not a Local Business Day or, in the case of a
delivery, a Local Delivery Day, the first following day that is a Local Business
Day or Local Delivery Day, as appropriate.

 

(e)                                  Inability of Head or Home Office to Perform
Obligations of Branch.If (i) an Illegality or a Force Majeure Event occurs under
Section 5(b)(i)(1) or 5(b)(ii)(1) and the relevant Office is not the Affected
Party’s head or home office, (ii) Section 10(a) applies, (iii) the other party
seeks performance of the relevant obligation or compliance with the relevant
provision by the Affected Party’s head or home office and (iv) the Affected
Party’s head or home office fails so to perform or comply due to the occurrence
of an event or circumstance which would, if that head or home office were the
Office through which the Affected Party makes and receives payments and
deliveries with respect to the relevant Transaction, constitute or give rise to
an Illegality or a Force Majeure Event, and such failure would otherwise
constitute an Event of Default under Section 5(a)(i) or 5(a)(iii)(1) with
respect to such party, then, for so long as the relevant event or circumstance
continues to exist with respect to both the Office referred to in
Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected Party’s
head or home office, such failure will not constitute an Event of Default under
Section 5(a)(i) or 5(a)(iii)(1).

 

6.                                      Early Termination; Close-Out Netting

 

(a)                                  Right to Terminate Following Event of
Default.  If at any time an Event of Default with respect to a party (the
“Defaulting Party”) has occurred and is then continuing, the other party (the
“Non-defaulting Party”) may, by not more than 20 days notice to the Defaulting
Party specifying the relevant Event of Default, designate a day not earlier than
the day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions.  If, however, “Automatic Early Termination” is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(1), (3), (5), (6) or, to the extent analogous thereto,

 

10

--------------------------------------------------------------------------------


 

(8), and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b)                                 Right to Terminate Following Termination
Event.

 

(i)            Notice.  If a Termination Event other than a Force Majeure Event
occurs, an Affected Party will, promptly upon becoming aware of it, notify the
other party, specifying the nature of that Termination Event and each Affected
Transaction, and will also give the other party such other information about
that Termination Event as the other party may reasonably require.  If a Force
Majeure Event occurs, each party will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the nature of that
Force Majeure Event, and will also give the other party such other information
about that Force Majeure Event as the other party may reasonably require.

 

(ii)           Transfer to Avoid Termination Event.  If a Tax Event occurs and
there is only one Affected Party, or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will, as a condition to
its right to designate an Early Termination Date under Section 6(b)(iv), use all
reasonable efforts (which will not require such party to incur a loss, other
than immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

 

(iii)          Two Affected Parties.  If a Tax Event occurs and there are two
Affected Parties, each party will use all reasonable efforts to reach agreement
within 30 days after notice of such occurrence is given under Section 6(b)(i) to
avoid that Termination Event.

 

(iv)          Right to Terminate.

 

(1)           If:—

 

(A)          a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

 

(B)           a Credit Event Upon Merger or an Additional Termination Event
occurs, or a Tax Event Upon Merger occurs and the Burdened Party is not the
Affected Party,

 

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(2)           If at any time an Illegality or a Force Majeure Event has occurred
and is then continuing and any applicable Waiting Period has expired:—

 

11

--------------------------------------------------------------------------------


 

(A)          Subject to clause (B) below, either party may, by not more than 20
days notice to the other party, designate (I) a day not earlier than the day on
which such notice becomes effective as an Early Termination Date in respect of
all Affected Transactions or (II) by specifying in that notice the Affected
Transactions in respect of which it is designating the relevant day as an Early
Termination Date, a day not earlier than two Local Business Days following the
day on which such notice becomes effective as an Early Termination Date in
respect of less than all Affected Transactions.  Upon receipt of a notice
designating an Early Termination Date in respect of less than all Affected
Transactions, the other party may, by notice to the designating party, if such
notice is effective on or before the day so designated, designate that same day
as an Early Termination Date in respect of any or all other Affected
Transactions.

 

(B)           An Affected Party (if the Illegality or Force Majeure Event
relates to performance by such party or any Credit Support Provider of such
party of an obligation to make any payment or delivery under, or to compliance
with any other material provision of, the relevant Credit Support Document) will
only have the right to designate an Early Termination Date under
Section 6(b)(iv)(2)(A) as a result of an Illegality under Section 5(b)(i)(2) or
a Force Majeure Event under Section 5(b)(ii)(2) following the prior designation
by the other party of an Early Termination Date, pursuant to
Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

 

(c)                                  Effect of Designation.

 

(i)            If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

 

(ii)           Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
9(h)(i) in respect of the Terminated Transactions will be required to be made,
but without prejudice to the other provisions of this Agreement.  The amount, if
any, payable in respect of an Early Termination Date will be determined pursuant
to Sections 6(e) and 9(h)(ii).

 

(d)                                 Calculations; Payment Date.

 

(i)            Statement.  On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including any quotations, market data or information from internal sources used
in making such calculations), specifying (except where there are two Affected
Parties) any Early Termination Amount payable and giving details of the relevant
account to which any amount payable to it is to be paid.  In the absence of
written confirmation from the source of a quotation or market data obtained in
determining a Close-out Amount, the records of the party obtaining such
quotation or market data will be conclusive evidence of the existence and
accuracy of such quotation or market data.

 

(ii)           Payment Date.  An Early Termination Amount due in respect of any
Early Termination Date will, together with any amount of interest payable
pursuant to Section 9(h)(ii)(2), be payable (1) on the day on which notice of
the amount payable is effective in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default and (2) on the day
which is two Local Business Days after the day on which notice of the amount
payable is effective (or, if there are two Affected Parties, after the day on
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is effective) in the case of an Early Termination Date
which is designated as a result of a Termination Event.

 

12

--------------------------------------------------------------------------------


 

(e)                                  Payments on Early Termination.  If an Early
Termination Date occurs, the amount, if any, payable in respect of that Early
Termination Date (the “Early Termination Amount”) will be determined pursuant to
this Section 6(e) and will be subject to Section 6(f).

 

(i)            Events of Default.  If the Early Termination Date results from an
Event of Default, the Early Termination Amount will be an amount equal to
(1) the sum of (A) the Termination Currency Equivalent of the Close-out Amount
or Close-out Amounts (whether positive or negative) determined by the
Non-defaulting Party for each Terminated Transaction or group of Terminated
Transactions, as the case may be, and (B) the Termination Currency Equivalent of
the Unpaid Amounts owing to the Non-defaulting Party less (2) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Defaulting Party.  If the
Early Termination Amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of the Early Termination Amount to the
Defaulting Party.

 

(ii)           Termination Events.  If the Early Termination Date results from a
Termination Event:—

 

(1)           One Affected Party.  Subject to clause (3) below, if there is one
Affected Party, the Early Termination Amount will be determined in accordance
with Section 6(e)(i), except that references to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the Affected Party and
to the Non-affected Party, respectively.

 

(2)           Two Affected Parties.  Subject to clause (3) below, if there are
two Affected Parties, each party will determine an amount equal to the
Termination Currency Equivalent of the sum of the Close-out Amount or Close-out
Amounts (whether positive or negative) for each Terminated Transaction or group
of Terminated Transactions, as the case may be, and the Early Termination Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher amount so determined (by party “X”) and the lower amount so
determined (by party “Y”) and (II) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to Y.  If the Early Termination Amount is a positive
number, Y will pay it to X; if it is a negative number, X will pay the absolute
value of the Early Termination Amount to Y.

 

(3)           Mid-Market Events.  If that Termination Event is an Illegality or
a Force Majeure Event, then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above, as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out Amounts, the Determining
Party will:—

 

(A)          if obtaining quotations from one or more third parties (or from any
of the Determining Party’s Affiliates), ask each third party or Affiliate
(I) not to take account of the current creditworthiness of the Determining Party
or any existing Credit Support Document and (II) to provide mid-market
quotations; and

 

(B)           in any other case, use mid-market values without regard to the
creditworthiness of the Determining Party.

 

(iii)          Adjustment for Bankruptcy.  In circumstances where an Early
Termination Date occurs because Automatic Early Termination applies in respect
of a party, the Early Termination Amount will be subject to such adjustments as
are appropriate and permitted by applicable law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv)          Adjustment for Illegality or Force Majeure Event.  The failure by
a party or any Credit Support Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of Default under
Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to the occurrence of an
event or

 

13

--------------------------------------------------------------------------------


 

circumstance which would, if it occurred with respect to payment, delivery or
compliance related to a Transaction, constitute or give rise to an Illegality or
a Force Majeure Event.  Such amount will (1) accrue interest and otherwise be
treated as an Unpaid Amount owing to the other party if subsequently an Early
Termination Date results from an Event of Default, a Credit Event Upon Merger or
an Additional Termination Event in respect of which all outstanding Transactions
are Affected Transactions and (2) otherwise accrue interest in accordance with
Section 9(h)(ii)(2).

 

(v)           Pre-Estimate.  The parties agree that an amount recoverable under
this Section 6(e) is a reasonable pre-estimate of loss and not a penalty.  Such
amount is payable for the loss of bargain and the loss of protection against
future risks, and, except as otherwise provided in this Agreement, neither party
will be entitled to recover any additional damages as a consequence of the
termination of the Terminated Transactions.

 

(f)            Set-Off.  Any Early Termination Amount payable to one party (the
“Payee”) by the other party (the “Payer”), in circumstances where there is a
Defaulting Party or where there is one Affected Party in the case where either a
Credit Event Upon Merger has occurred or any other Termination Event in respect
of which all outstanding Transactions are Affected Transactions has occurred,
will, at the option of the Non-defaulting Party or the Non-affected Party, as
the case may be (“X”) (and without prior notice to the Defaulting Party or the
Affected Party, as the case may be), be reduced by its set-off against any other
amounts (“Other Amounts”) payable by the Payee to the Payer (whether or not
arising under this Agreement, matured or contingent and irrespective of the
currency, place of payment or place of booking of the obligation).  To the
extent that any Other Amounts are so set off, those Other Amounts will be
discharged promptly and in all respects.  X will give notice to the other party
of any set-off effected under this Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) will be effective to create a charge or other
security interest.  This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7.                                      Transfer

 

Subject to Section 6(b)(ii) and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

 

(a)                                  a party may make such a transfer of this
Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity (but
without prejudice to any other right or remedy under this Agreement); and

 

(b)                                 a party may make such a transfer of all or
any part of its interest in any Early Termination Amount payable to it by a
Defaulting Party, together with any amounts payable on or with respect to that
interest and any other rights associated with that interest pursuant to Sections
8, 9(h) and 11.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

14

--------------------------------------------------------------------------------


 

8.                                      Contractual Currency

 

(a)           Payment in the Contractual Currency.  Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the “Contractual Currency”).  To the extent permitted by
applicable law, any obligation to make payments under this Agreement in the
Contractual Currency will not be discharged or satisfied by any tender in any
currency other than the Contractual Currency, except to the extent such tender
results in the actual receipt by the party to which payment is owed, acting in
good faith and using commercially reasonable procedures in converting the
currency so tendered into the Contractual Currency, of the full amount in the
Contractual Currency of all amounts payable in respect of this Agreement.  If
for any reason the amount in the Contractual Currency so received falls short of
the amount in the Contractual Currency payable in respect of this Agreement, the
party required to make the payment will, to the extent permitted by applicable
law, immediately pay such additional amount in the Contractual Currency as may
be necessary to compensate for the shortfall.  If for any reason the amount in
the Contractual Currency so received exceeds the amount in the Contractual
Currency payable in respect of this Agreement, the party receiving the payment
will refund promptly the amount of such excess.

 

(b)           Judgments.  To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in clause (i) or (ii) above, the party
seeking recovery, after recovery in full of the aggregate amount to which such
party is entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purpose of such
judgment or order and the rate of exchange at which such party is able, acting
in good faith and using commercially reasonable procedures in converting the
currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.

 

(c)           Separate Indemnities.  To the extent permitted by applicable law,
the indemnities in this Section 8 constitute separate and independent
obligations from the other obligations in this Agreement, will be enforceable as
separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party to which any payment is owed and will not be
affected by judgment being obtained or claim or proof being made for any other
sums payable in respect of this Agreement.

 

(d)           Evidence of Loss.  For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

 

9.                                      Miscellaneous

 

(a)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to its subject matter.  Each of
the parties acknowledges that in entering into this Agreement it has not relied
on any oral or written representation, warranty or other assurance (except as
provided for or referred to in this Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that nothing in this Agreement will limit or exclude any liability of a party
for fraud.

 

(b)           Amendments.  An amendment, modification or waiver in respect of
this Agreement will only be effective if in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or by an exchange of electronic messages on
an electronic messaging system.

 

(c)           Survival of Obligations.  Without prejudice to Sections
2(a)(iii) and 6(c)(ii), the obligations of the parties under this Agreement will
survive the termination of any Transaction.

 

15

--------------------------------------------------------------------------------


 

(d)           Remedies Cumulative.  Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

 

(e)                                  Counterparts and Confirmations.

 

(i)            This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission and by electronic messaging system), each of which will
be deemed an original.

 

(ii)           The parties intend that they are legally bound by the terms of
each Transaction from the moment they agree to those terms (whether orally or
otherwise).  A Confirmation will be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding supplement to
this Agreement.  The parties will specify therein or through another effective
means that any such counterpart, telex, electronic message or e-mail constitutes
a Confirmation.

 

(f)            No Waiver of Rights.  A failure or delay in exercising any right,
power or privilege in respect of this Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the exercise of any other right, power or
privilege.

 

(g)           Headings.  The headings used in this Agreement are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

(h)                                 Interest and Compensation.

 

(i)            Prior to Early Termination.  Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant
Transaction:—

 

(1)           Interest on Defaulted Payments.  If a party defaults in the
performance of any payment obligation, it will, to the extent permitted by
applicable law and subject to Section 6(c), pay interest (before as well as
after judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the original
due date for payment to (but excluding) the date of actual payment (and
excluding any period in respect of which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or (C) below), at the
Default Rate.

 

(2)           Compensation for Defaulted Deliveries.  If a party defaults in the
performance of any obligation required to be settled by delivery, it will on
demand (A) compensate the other party to the extent provided for in the relevant
Confirmation or elsewhere in this Agreement and (B) unless otherwise provided in
the relevant Confirmation or elsewhere in this Agreement, to the extent
permitted by applicable law and subject to Section 6(c), pay to the other party
interest (before as well as after judgment) on an amount equal to the fair
market value of that which was required to be delivered in the same currency as
that amount, for the period from (and including) the originally scheduled date
for delivery to (but excluding) the date of actual delivery (and excluding any
period in respect of which interest or compensation in respect of that amount is
due pursuant to clause (4) below), at the Default Rate.  The fair market value
of any obligation referred to above will be determined as of the originally
scheduled date for delivery, in good faith and using commercially reasonable
procedures, by the party that was entitled to take delivery.

 

(3)           Interest on Deferred Payments.  If:—

 

16

--------------------------------------------------------------------------------


 

(A)          a party does not pay any amount that, but for Section 2(a)(iii),
would have been payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount to the other party on demand (after such
amount becomes payable) in the same currency as that amount, for the period from
(and including) the date the amount would, but for Section 2(a)(iii), have been
payable to (but excluding) the date the amount actually becomes payable, at the
Applicable Deferral Rate;

 

(B)           a payment is deferred pursuant to Section 5(d), the party which
would otherwise have been required to make that payment will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as no Event
of Default or Potential Event of Default with respect to that party has occurred
and is continuing, pay interest (before as well as after judgment) on the amount
of the deferred payment to the other party on demand (after such amount becomes
payable) in the same currency as the deferred payment, for the period from (and
including) the date the amount would, but for Section 5(d), have been payable to
(but excluding) the earlier of the date the payment is no longer deferred
pursuant to Section 5(d) and the date during the deferral period upon which an
Event of Default or Potential Event of Default with respect to that party
occurs, at the Applicable Deferral Rate; or

 

(C)           a party fails to make any payment due to the occurrence of an
Illegality or a Force Majeure Event (after giving effect to any deferral period
contemplated by clause (B) above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so long as the event or
circumstance giving rise to that Illegality or Force Majeure Event continues and
no Event of Default or Potential Event of Default with respect to that party has
occurred and is continuing, pay interest (before as well as after judgment) on
the overdue amount to the other party on demand in the same currency as the
overdue amount, for the period from (and including) the date the party fails to
make the payment due to the occurrence of the relevant Illegality or Force
Majeure Event (or, if later, the date the payment is no longer deferred pursuant
to Section 5(d)) to (but excluding) the earlier of the date the event or
circumstance giving rise to that Illegality or Force Majeure Event ceases to
exist and the date during the period upon which an Event of Default or Potential
Event of Default with respect to that party occurs (and excluding any period in
respect of which interest or compensation in respect of the overdue amount is
due pursuant to clause (B) above), at the Applicable Deferral Rate.

 

(4)           Compensation for Deferred Deliveries.  If:—

 

(A)          a party does not perform any obligation that, but for
Section 2(a)(iii), would have been required to be settled by delivery;

 

(B)           a delivery is deferred pursuant to Section 5(d); or

 

(C)           a party fails to make a delivery due to the occurrence of an
Illegality or a Force Majeure Event at a time when any applicable Waiting Period
has expired,

 

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.

 

(ii)           Early Termination.  Upon the occurrence or effective designation
of an Early Termination Date in respect of a Transaction:—

 

17

--------------------------------------------------------------------------------

 

(1)           Unpaid Amounts.  For the purpose of determining an Unpaid Amount
in respect of the relevant Transaction, and to the extent permitted by
applicable law, interest will accrue on the amount of any payment obligation or
the amount equal to the fair market value of any obligation required to be
settled by delivery included in such determination in the same currency as that
amount, for the period from (and including) the date the relevant obligation was
(or would have been but for Section 2(a)(iii) or 5(d)) required to have been
performed to (but excluding) the relevant Early Termination Date, at the
Applicable Close-out Rate.

 

(2)           Interest on Early Termination Amounts.  If an Early Termination
Amount is due in respect of such Early Termination Date, that amount will, to
the extent permitted by applicable law, be paid together with interest (before
as well as after judgment) on that amount in the Termination Currency, for the
period from (and including) such Early Termination Date to (but excluding) the
date the amount is paid, at the Applicable Close-out Rate.

 

(iii)          Interest Calculation.  Any interest pursuant to this
Section 9(h) will be calculated on the basis of daily compounding and the actual
number of days elapsed.

 

10.                               Offices; Multibranch Parties

 

(a)           If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to and agrees with the other party that, notwithstanding
the place of booking or its jurisdiction of incorporation or organisation, its
obligations are the same in terms of recourse against it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d) for so long as the
payment or delivery is so deferred.  This representation and agreement will be
deemed to be repeated by each party on each date on which the parties enter into
a Transaction.

 

(b)           If a party is specified as a Multibranch Party in the Schedule,
such party may, subject to clause (c) below, enter into a Transaction through,
book a Transaction in and make and receive payments and deliveries with respect
to a Transaction through any Office listed in respect of that party in the
Schedule (but not any other Office unless otherwise agreed by the parties in
writing).

 

(c)           The Office through which a party enters into a Transaction will be
the Office specified for that party in the relevant Confirmation or as otherwise
agreed by the parties in writing, and, if an Office for that party is not
specified in the Confirmation or otherwise agreed by the parties in writing, its
head or home office.  Unless the parties otherwise agree in writing, the Office
through which a party enters into a Transaction will also be the Office in which
it books the Transaction and the Office through which it makes and receives
payments and deliveries with respect to the Transaction.  Subject to
Section 6(b)(ii), neither party may change the Office in which it books the
Transaction or the Office through which it makes and receives payments or
deliveries with respect to a Transaction without the prior written consent of
the other party.

 

11.                               Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.                               Notices

 

(a)                                  Effectiveness.  Any notice or other
communication in respect of this Agreement may be given in any manner described
below (except that a notice or other communication under Section 5 or 6 may not
be given by

 

18

--------------------------------------------------------------------------------


 

electronic messaging system or e-mail) to the address or number or in accordance
with the electronic messaging system or e-mail details provided (see the
Schedule) and will be deemed effective as indicated:—

 

(i)            if in writing and delivered in person or by courier, on the date
it is delivered;

 

(ii)           if sent by telex, on the date the recipient’s answerback is
received;

 

(iii)          if sent by facsimile transmission, on the date it is received by
a responsible employee of the recipient in legible form (it being agreed that
the burden of proving receipt will be on the sender and will not be met by a
transmission report generated by the sender’s facsimile machine);

 

(iv)          if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date it is delivered or its
delivery is attempted;

 

(v)           if sent by electronic messaging system, on the date it is
received; or

 

(vi)          if sent by e-mail, on the date it is delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)           Change of Details.  Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13.                               Governing Law and Jurisdiction

 

(a)           Governing Law.  This Agreement will be governed by and construed
in accordance with the law specified in the Schedule.

 

(b)           Jurisdiction.  With respect to any suit, action or proceedings
relating to any dispute arising out of or in connection with this Agreement
(“Proceedings”), each party irrevocably:—

 

(i)            submits:—

 

(1)           if this Agreement is expressed to be governed by English law, to
(A) the non-exclusive jurisdiction of the English courts if the Proceedings do
not involve a Convention Court and (B) the exclusive jurisdiction of the English
courts if the Proceedings do involve a Convention Court; or

 

(2)           if this Agreement is expressed to be governed by the laws of the
State of New York, to the non-exclusive jurisdiction of the courts of the State
of New York and the United States District Court located in the Borough of
Manhattan in New York City;

 

(ii)           waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party; and

 

(iii)          agrees, to the extent permitted by applicable law, that the
bringing of Proceedings in any one or more jurisdictions will not preclude the
bringing of Proceedings in any other jurisdiction.

 

19

--------------------------------------------------------------------------------


 

(c)           Service of Process.  Each party irrevocably appoints the Process
Agent, if any, specified opposite its name in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings.  If for any reason any
party’s Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days appoint a substitute process agent acceptable
to the other party.  The parties irrevocably consent to service of process given
in the manner provided for notices in Section 12(a)(i), 12(a)(iii) or
12(a)(iv).  Nothing in this Agreement will affect the right of either party to
serve process in any other manner permitted by applicable law.

 

(d)           Waiver of Immunities.  Each party irrevocably waives, to the
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction or order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14.                               Definitions

 

As used in this Agreement:—

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:—

 

(a)                                  in respect of the determination of an
Unpaid Amount:—

 

(i)            in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

 

(ii)           in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate;

 

(iii)          in respect of obligations deferred pursuant to Section 5(d), if
there is no Defaulting Party and for so long as the deferral period continues,
the Applicable Deferral Rate; and

 

(iv)          in all other cases following the occurrence of a Termination Event
(except where interest accrues pursuant to clause (iii) above), the Applicable
Deferral Rate; and

 

20

--------------------------------------------------------------------------------


 

(b)                                 in respect of an Early Termination Amount:—

 

(i)            for the period from (and including) the relevant Early
Termination Date to (but excluding) the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable:—

 

(1)           if the Early Termination Amount is payable by a Defaulting Party,
the Default Rate;

 

(2)           if the Early Termination Amount is payable by a Non-defaulting
Party, the Non-default Rate; and

 

(3)           in all other cases, the Applicable Deferral Rate; and

 

(ii)           for the period from (and including) the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable to (but
excluding) the date of actual payment:—

 

(1)           if a party fails to pay the Early Termination Amount due to the
occurrence of an event or circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance, the Applicable Deferral Rate;

 

(2)           if the Early Termination Amount is payable by a Defaulting Party
(but excluding any period in respect of which clause (1) above applies), the
Default Rate;

 

(3)           if the Early Termination Amount is payable by a Non-defaulting
Party (but excluding any period in respect of which clause (1) above applies),
the Non-default Rate; and

 

(4)           in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:—

 

(a)           for the purpose of Section 9(h)(i)(3)(A), the rate certified by
the relevant payer to be a rate offered to the payer by a major bank in a
relevant interbank market for overnight deposits in the applicable currency,
such bank to be selected in good faith by the payer for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market;

 

(b)           for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank to
be selected in good faith by the payer after consultation with the other party,
if practicable, for the purpose of obtaining a representative rate that will
reasonably reflect conditions prevailing at the time in that relevant market;
and

 

(c)           for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv),
(b)(i)(3) and (b)(ii)(1) of the definition of Applicable Close-out Rate, a rate
equal to the arithmetic mean of the rate determined pursuant to clause (a) above
and a rate per annum equal to the cost (without proof or evidence of any actual
cost) to the relevant payee (as certified by it) if it were to fund or of
funding the relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

21

--------------------------------------------------------------------------------


 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs after the parties enter into the relevant
Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result.  The Determining Party may
determine a Close-out Amount for any group of Terminated Transactions or any
individual Terminated Transaction but, in the aggregate, for not less than all
Terminated Transactions.  Each Close-out Amount will be determined as of the
Early Termination Date or, if that would not be commercially reasonable, as of
the date or dates following the Early Termination Date as would be commercially
reasonable.

 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

 

(i)            quotations (either firm or indicative) for replacement
transactions supplied by one or more third parties that may take into account
the creditworthiness of the Determining Party at the time the quotation is
provided and the terms of any relevant documentation, including credit support
documentation, between the Determining Party and the third party providing the
quotation;

 

(ii)           information consisting of relevant market data in the relevant
market supplied by one or more third parties including, without limitation,
relevant rates, prices, yields, yield curves, volatilities, spreads,
correlations or other relevant market data in the relevant market; or

 

(iii)          information of the types described in clause (i) or (ii) above
from internal sources (including any of the Determining Party’s Affiliates) if
that information is of the same type used by the Determining Party in the
regular course of its business for the valuation of similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards.  When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised.  Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 

22

--------------------------------------------------------------------------------


 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

 

(1)           application to relevant market data from third parties pursuant to
clause (ii) above or information from internal sources pursuant to clause
(iii) above of pricing or other valuation models that are, at the time of the
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing or valuing transactions between the
Determining Party and unrelated third parties that are similar to the Terminated
Transaction or group of Terminated Transactions; and

 

(2)           application of different valuation methods to Terminated
Transactions or groups of Terminated Transactions depending on the type,
complexity, size or number of the Terminated Transactions or group of Terminated
Transactions.

 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

23

--------------------------------------------------------------------------------


 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

 

“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

 

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

24

--------------------------------------------------------------------------------


 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 

“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

25

--------------------------------------------------------------------------------


 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means, with respect to any Early Termination Date,
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date. 
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each
Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or 5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (or would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest accrued or other compensation in respect of that obligation
or deferred obligation, as the case may be, pursuant to Section 9(h)(ii)(1) or
(2), as appropriate.  The fair market value of any obligation referred to in
clause (b) above will

 

26

--------------------------------------------------------------------------------


 

be determined as of the originally scheduled date for delivery, in good faith
and using commercially reasonable procedures, by the party obliged to make the
determination under Section 6(e) or, if each party is so obliged, it will be the
average of the Termination Currency Equivalents of the fair market values so
determined by both parties.

 

“Waiting Period” means:—

 

(a)           in respect of an event or circumstance under Section 5(b)(i),
other than in the case of Section 5(b)(i)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of three Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and

 

(b)           in respect of an event or circumstance under Section 5(b)(ii),
other than in the case of Section 5(b)(ii)(2) where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no Waiting Period will apply), a period of eight Local Business Days (or days
that would have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

 

CITIBANK, N.A.

 

EP INVESTMENTS LLC

(Name of Party)

 

(Name of Party)

 

 

 

 

 

 

By:

/s/ Linda A. Cook

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Linda A. Cook

 

 

Name:

Gerald F. Stahlecker

 

Title:

Vice President

 

 

Title:

Executive Vice President

 

Date:

August 11, 2011

 

 

Date:

August 11, 2011

 

27

--------------------------------------------------------------------------------

 

[Execution Copy]

 

SCHEDULE

 

to the

 

ISDA 2002 Master Agreement

 

dated as of August 11, 2011

 

between

 

CITIBANK, N.A.,

a national banking association organized under the laws of the United States

(“Party A”)

 

and

 

EP INVESTMENTS LLC,

a limited liability company formed

under the laws of the State of Delaware

(“Party B”)

 

Part 1

Termination Provisions

 

In this Agreement:

 

(a)           “Specified Entity” means:

 

(i)            in relation to Party A, for the purpose of Section 5(a)(v) of
this Agreement, Citigroup Global Markets Limited, Citigroup Global Markets Inc.,
Citigroup Forex Inc., Global Markets Commercial Corp., Citicorp Securities
Services, Inc., Citibank Europe PLC, Citigroup Financial Products Inc.,
Citigroup Global Markets Deutschland AG & Co. KGaA, Citigroup Energy Inc.,
Citibank Canada, Citigroup Energy Canada ULC, and Citibank Japan Ltd.,
(individually a “Section 5(a)(v) Affiliate”), and for all other purposes not
applicable; and

 

(ii)           in relation to Party B, for the purpose of Sections 5(a)(v),
5(a)(vi), 5(a)(vii) and 5(b)(v) of this Agreement, FS Energy and Power Fund, a
Delaware statutory trust (the “Party B Investor”).

 

(b)           “Specified Transaction” will have the meaning specified in
Section 14 of this Agreement.  For purposes of clause (c) of such definition,
Specified Transaction includes any securities options, margin loans, short
sales, and any other similar transaction now existing or hereafter entered into
between Party A or any Section 5(a)(v) Affiliate, on the one hand, and Party B
or any Specified Entity of Party B, on the other hand.

 

(c)           The “Cross Default” provisions of Section 5(a)(vi) will apply to
Party A and will apply to Party B; provided that, notwithstanding the foregoing,
an Event of Default shall not occur under either (1) or (2) therein if (a) the
event or condition referred to in (1) or the failure to pay referred to in
(2) is a failure to pay caused by an error or omission of an administrative or
operational nature;

 

1

--------------------------------------------------------------------------------


 

(b) funds were available to such party to enable it to make the relevant payment
when due; and (c) such relevant payment is made within three Local Business Days
following the discovery of the error or failure.

 

For purposes of Section 5(a)(vi), the following provisions apply:

 

“Specified Indebtedness” shall have the meaning set forth in Section 14 of this
Agreement; provided that Specified Indebtedness shall not include deposits
received in the course of a party’s ordinary banking business.

 

“Threshold Amount” means

 

(i) with respect to Party A, 2% of the stockholders’ equity of Party A; and

 

(ii) with respect to Party B, the lesser of USD10,000,000 and 2% of the Net
Asset Value of the Party B Investor;

 

including the U.S. Dollar equivalent on the date of any default, event of
default or other similar condition or event of any obligation stated in any
other currency.

 

For purposes of the above, stockholders’ equity shall be determined by reference
to the relevant party’s most recent consolidated (quarterly, in the case of a
U.S. organized party) balance sheet and shall include, in the case of a U.S.
organized party, legal capital, paid-in capital, retained earnings and
cumulative translation adjustments.  Such balance sheet shall be prepared in
accordance with accounting principles that are generally accepted in such
party’s country of organization.

 

(d)           The “Credit Event Upon Merger” provisions of Section 5(b)(v) of
this Agreement will apply to Party A and will apply to Party B (and to the
Party B Investor).

 

(e)           The “Automatic Early Termination” provisions of Section 6(a) will
not apply to Party A and will not apply to Party B; provided that, with respect
to a party, where the Event of Default specified in Section 5(a)(vii)(1), (3),
(4), (5), (6) or, to the extent analogous thereto, (8) is governed by a system
of law which does not permit termination to take place after the occurrence of
the relevant Event of Default, then the Automatic Early Termination provisions
of Section 6(a) will apply to such party.

 

(f)            “Termination Currency” means United States Dollars.

 

(g)           “Additional Termination Event”:  The following shall constitute
Additional Termination Events (and Party B will be the sole Affected Party, and
all Transactions will be Affected Transactions, with respect to each such
Additional Termination Event):

 

(1)           Without Party A’s prior written consent, (x) the Party B Investor
changes its jurisdiction of organization and/or organizational form from a
statutory trust organized under the laws of the State of Delaware or (y) any
amendment, supplement or other modification is made to the certificate of trust
or governing instrument of the Party B Investor, in each case, to the extent
such change, amendment, supplement or other modification has, or could
reasonably be expected to have, a Material Adverse Effect.

 

(2)           Without Party A’s prior written consent, (x) Party B changes its
jurisdiction of organization and/or organizational form from a limited liability
company formed under the laws of the State of Delaware or (y) any amendment,
supplement or other modification is made to the limited liability company
agreement of Party B, in each case, to the extent such change, amendment,
supplement or other modification has, or could reasonably be expected

 

2

--------------------------------------------------------------------------------


 

to have, a Material Adverse Effect.

 

(3)           The Party B Investor ceases to be the sole owner, beneficially and
of record, of all of the equity ownership interests issued by Party B.

 

(4)           The Party B Investor or any legal successor thereto (the
“Manager”) ceases to be the manager of Party B or ceases to have authority to
enter into transactions pursuant to this Agreement on behalf of Party B and
shall not have been replaced by another person or entity as to which Party A has
not made an objection, having a reasonable basis, in writing within 10 Business
Days following notice.

 

(5)           The Party B Investor fails to maintain FS Investment Advisor, LLC
or a successor thereto acceptable to Party A in its sole discretion (the
“Investment Advisor”) as its sole investment adviser.

 

(6)           The Investment Advisor fails to maintain GSO Capital Partners LP
(“GSO”) or an Affiliate thereof, or a successor thereto acceptable to Party A in
its sole discretion, as its sub-adviser to assist the Investment Advisor in
managing the investment and reinvestment of the assets of the Party B Investor.

 

(7)           Party B fails to comply with its investment strategies and/or
restrictions as in effect on the date hereof to the extent such non-compliance
has, or could reasonably be expected to have, a Material Adverse Effect.

 

(8)           Party B incurs, assumes or otherwise becomes liable in respect of
any Specified Indebtedness (other than any Specified Indebtedness arising under
any Transaction hereunder).

 

(9)           The Party B Investor or Party B shall dissolve or liquidate.

 

(10)         There occurs any material change to or departure from a Fundamental
Policy of the Party B Investor or Party B that relates to Party B’s performance
of its obligations under the Agreement without the prior consent of Party A
(which consent shall not be unreasonably withheld).

 

(11)         The Party B Investor violates Section 18, as modified by
Section 61, of the 1940 Act.

 

(12)         The Party B Investor violates Section 55(a) of the 1940 Act.

 

(13)         The Party B Investor’s election to be subject to the provisions of
Sections 55 through 65 of the 1940 Act pursuant to Section 54(a) of the 1940 Act
is revoked by order of the Securities and Exchange Commission or is withdrawn by
the Party B Investor pursuant to Section 54(c) of the 1940 Act.

 

As used herein:

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Fundamental Policy” means any policies of the Party B Investor that may not be
changed without the vote of the owners of the beneficial interests in the
Party B Investor.

 

“Material Adverse Effect” means a material adverse effect on (a) the ability of
Party B or its Credit Support Provider to perform any of its obligations under
this Agreement or any Credit Support Document to which Party B or its Credit
Support Provider is a party, (b) the rights of

 

3

--------------------------------------------------------------------------------


 

or benefits available to Party A under this Agreement or any Credit Support
Document to which Party B or its Credit Support Provider is a party, (c) the
authority of the Manager to act as Party B’s agent in entering into and
confirming Transactions and in receiving notices to Party B under this Agreement
or (d) whether any Transaction shall be consistent with the then-current and
applicable investment policies, trading strategies and/or restrictions of
Party B and the Party B Investor.

 

“Net Asset Value” means, in relation to the Party B Investor, its net asset
value calculated in accordance with the requirements of the 1940 Act, and all
applicable rules and regulations promulgated under the U.S. Federal securities
laws, including Regulation S-X.

 

Part 2

Tax Representations

 

(a)           Payer Representations.  For the purpose of Section 3(e) of this
Agreement, Party A will make the following representation and Party B will make
the following representation:

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement.  In making this representation, it may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 

(b)           Payee Representations.  For the purpose of Section 3(f) of this
Agreement, Party A and Party B make the representations specified below, if any:

 

The following representations will apply to Party A:

 

It is a national banking association organized under the laws of the United
States, and its U.S. taxpayer identification number is 13-5266470.

 

It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.

 

The following representations will apply to Party B:

 

Party B is a limited liability company organized under the laws of the State of
Delaware.

 

Party B is a disregarded entity for U.S. Federal income tax purposes.

 

The Party B Investor is a statutory trust organized under the laws of the State
of Delaware, and its U.S. taxpayer identification number is 27-6822130.

 

The Party B Investor is a regulated investment company for U.S. Federal income
tax purposes.

 

4

--------------------------------------------------------------------------------


 

Part 3

Agreement to Deliver Documents

 

For the purpose of Section 4(a) of this Agreement:

 

I.  Tax forms, documents or certificates to be delivered are:

 

Party required to
deliver document

 

Form/Document/
Certificate

 

Date by which to
Be delivered

 

 

 

 

 

Party A

 

An executed IRS Form W-9 (or any successor form) (together with any required
attachments) with respect to Party A

 

Upon execution and delivery of this Agreement; and promptly upon learning that
any form previously provided by such party has become obsolete or incorrect.

 

 

 

 

 

Party B

 

An executed IRS Form W-9 (or any successor form) (together with any required
attachments) with respect to the Party B Investor, indicating Party B as the
disregarded entity name with respect to the Party B Investor

 

Upon execution and delivery of this Agreement; and promptly upon learning that
any form previously provided by such party has become obsolete or incorrect.

 

II.  Other documents to be delivered are:

 

Party required
to deliver
document

 

Form/Document/Certificate

 

Date by which to
be delivered

 

Covered by
Section 3(d)

 

 

 

 

 

 

 

Party A and Party B

 

Evidence reasonably satisfactory to the other party of the (i) authority of such
party to enter into this Agreement and any Transactions and (ii) the authority
and genuine signature of the individual signing this Agreement on behalf of such
party to execute the same.

 

Upon execution and delivery of this Agreement and, if requested by the other
party, as soon as practicable after execution of any Confirmation of any other
Transaction.

 

Yes

 

5

--------------------------------------------------------------------------------


 

Party B

 

The annual report of the Party B Investor containing audited consolidated
financial statements prepared in accordance with accounting principles that are
generally accepted in the United States of America and certified by independent
certified public accountants for each fiscal year.

 

As soon as available and in any event within 120 days (or as soon as practicable
after becoming publicly available) after the end of each of the Party B
Investor’s fiscal years.

 

Yes; provided that the phrase “is, as of the date of the information, true,
accurate and complete in every material respect” in Section 3(d) shall be
deleted and the phrase “fairly presents, in all material respects, the financial
condition and results of operations as of their respective dates and for the
respective periods covered thereby” shall be inserted in lieu thereof

 

 

 

 

 

 

 

Party B

 

The unaudited consolidated financial statements, the consolidated balance sheet
and related statements of income of the Party B Investor for each of the first
three fiscal quarters of each fiscal year prepared in accordance with accounting
principles that are generally accepted in the United States of America.

 

As soon as available and in any event within 60 days (or as soon as practicable
after becoming publicly available) after the end of each of the Party B
Investor’s fiscal quarters.

 

Yes; provided that the phrase “is, as of the date of the information, true,
accurate and complete in every material respect” in Section 3(d) shall be
deleted and the phrase “fairly presents, in all material respects, the financial
condition and results of operations as of their respective dates and for the
respective periods covered thereby” shall be inserted in lieu thereof

 

6

--------------------------------------------------------------------------------


 

Party B

 

Certified copies of (a) the certificate of trust and the governing instrument of
the Party B Investor; (b) the limited liability company agreement of Party B,
(c) the Investment Advisory and Administrative Services Agreement dated
April 28, 2011 between the Party B Investor and the Investment Advisor and
(d) the Investment Sub-Advisory Agreement dated April 28, 2011 between the
Investment Advisor and GSO.

 

Upon execution and delivery of this Agreement and as soon as practicable after
any amendment, supplement or other modification of any thereof.

 

Yes

 

 

 

 

 

 

 

Party B

 

A confirmation, addressed to Party A, from each of the Investment Advisor and
GSO to the effect that no advice given by Party A or its Affiliates shall form a
primary basis for any investment advice provided by it relating to any
Transaction under or in connection with this Agreement, that neither Party A nor
any of its Affiliates is or shall be a fiduciary or advisor with respect to the
Party B Investor or Party B and that no amounts paid or to be paid to Party A or
its Affiliates are attributable to any advice provided by Party A or its
Affiliates.

 

Upon execution and delivery of this Agreement

 

Yes

 

 

 

 

 

 

 

Party A and Party B

 

A duly executed copy of each of the Credit Support Documents specified in
Part 4(f) of this Schedule.

 

Upon execution and delivery of this Agreement.

 

No

 

7

--------------------------------------------------------------------------------


 

Party B

 

A statement including a calculation of the Party B Investor’s Net Asset Value
and Performance as of the end of each calendar month (the “NAV and Performance
Statement”).

 

No later than two Business Days after the same is made available by or on behalf
of the Party B Investor to any direct or indirect investors in the Party B
Investor.

 

Yes

 

 

 

 

 

 

 

Party B

 

Such other documents that may be reasonably requested by Party A from time to
time.

 

As per request by Party A.

 

Yes

 

Part 4

Miscellaneous

 

(a)           Addresses for Notices.  For the purpose of Section 12(a) of this
Agreement:

 

Address for notices or communications to Party A:

 

Address:

Capital Markets Documentation Unit

 

388 Greenwich Street, 17th Floor

 

New York, New York 10013

 

 

 

Attention:

Director Derivatives Operations

 

 

 

 

Facsimile No.:

(212) 816-5550

 

8

--------------------------------------------------------------------------------


 

(For all purposes)

 

Address for notices or communications to Party B:

 

Address:

EP Investments LLC

 

c/o FS Energy and Power Fund

 

Cira Centre

 

2929 Arch Street, Suite 675

 

Philadelphia, PA 19104

 

 

 

Attention: William Goebel

 

Phone: 215-220-4247

 

Email: bill.goebel@franklinsquare.com

 

 

 

Attention: Ken Miller

 

Phone: 215-495-1164

 

Email: ken.miller@franklinsquare.com

 

Fax: 215-222-4649

 

 

 

With copy to:

 

 

 

GSO Capital Partners

 

280 Park Ave., 11th Floor

 

New York, N.Y. 10028

 

 

 

Attention: Angelina Perkovic

 

Angelina.perkovic@gso.com

 

Phone: 212-503-2146

 

Fax: 212-503-6921

 

 

 

- and -

 

 

 

Isabelle Pradel

 

Isabelle.pradel@gsocap.com

 

Phone: 212-503-2149

 

Fax: 212-503-2149

 

(b)           Process Agent.  For the purpose of Section 13(c) of this
Agreement:

 

Party A appoints as its Process Agent:  Not Applicable

Party B appoints as its Process Agent:  Not Applicable

 

(c)           Offices.  The provisions of Section 10(a) will apply to this
Agreement.

 

(d)           Multibranch Party.  For the purpose of Section 10(b) of this
Agreement:

 

Party A is a Multibranch Party and may enter into a Transaction through any of
the following offices: New York, London, Singapore and Sydney.

 

Party B is not a Multibranch Party.

 

(e)           Calculation Agent.  The Calculation Agent will be Party A unless
otherwise specified in a Confirmation in reference to the relevant Transaction.

 

9

--------------------------------------------------------------------------------

 

(f)            Credit Support Document.

 

(i)            In relation to Party A, the Credit Support Annex dated as of the
date hereof and attached hereto between the parties hereto; and

 

(ii)           In relation to Party B, (1) the Credit Support Annex dated as of
the date hereof and attached hereto between the parties hereto, (2) the Deposit
Account Control Agreement referred to in said Credit Support Annex and (3) the
Guarantee dated as of the date hereof made by the Party B Investor in favor of
Party A.

 

(g)           Credit Support Provider.

 

(i) In relation to Party A, none; and

 

(ii) In relation to Party B, the Party B Investor.

 

(h)           Governing Law.  This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
whatsoever to this Agreement (whether in contract, tort or otherwise) shall be
governed by, the law of the State of New York.

 

(i)            Jurisdiction.  Section 13(b)(i) of this Agreement is hereby
amended by deleting in line 2 of paragraph 2 the word “non-” and by deleting
paragraph (iii) thereof.  The following shall be added at the end of
Section 13(b):  “Nothing in this provision shall prohibit a party from bringing
an action to enforce a money judgment in any other jurisdiction.”

 

(j)            “Affiliate” will have the meaning specified in Section 14 of this
Agreement.

 

(k)           Absence of Litigation.  For the purpose of Section 3(c),
“Specified Entity” means in relation to Party A, any Affiliate of Party A, and
in relation to Party B, each Specified Entity referred to in Part 1 of this
Schedule.

 

(l)            No Agency.  The provisions of Section 3(g) will apply to this
Agreement.

 

(m)          Additional Representation will apply.  Section 3(a) of this
Agreement is hereby amended by the deletion of “and” at the end of
Section 3(a)(iv); the substitution of a semi-colon for the period at the end of
Section 3(a)(v) and the addition of Sections 3(a)(vi) to (viii), as follows:

 

“(vi)        Relationship Between Parties.  Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):

 

(1)           No Reliance.  It is acting for its own account, and it has made
its own independent decisions to enter into that Transaction and as to whether
that Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisors as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction.  It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

 

10

--------------------------------------------------------------------------------


 

(2)           Evaluation and Understanding.  It is capable of evaluating and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction.  It is also capable of assuming, and assumes, the financial and
other risks of that Transaction.

 

(3)           Status of Parties.  The other party is not acting as a fiduciary
for or an advisor to it in respect of that Transaction.

 

(vii)         Eligible Contract Participant.  (a) It is an “eligible contract
participant” within the meaning of Section 1a of the Commodity Exchange Act, as
amended (the “CEA”), (b) this Agreement and each Transaction are subject to
individual negotiation by each party, and (c) neither this Agreement nor any
Transaction will be executed or traded on a “trading facility” within the
meaning of Section 1a of the CEA.

 

(viii)        ERISA.  The assets that are used in connection with the execution,
delivery and performance of this Agreement and the Transactions entered into
pursuant hereto are not the assets of an employee benefit or other plan subject
to Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), a plan described in Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), an entity whose underlying assets include “plan
assets” by reason of Department of Labor regulation section 2510.3-101, or a
governmental plan that is subject to any federal, state, or local law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code.”

 

(n)           “Netting of Payments”  Either party may notify the other in
writing, not less than one Local Business Day in advance of one or more
Scheduled Payment Dates, that with regard to payments due on that date, Multiple
Transaction Payment Netting will apply; provided that no such notice shall be
required with respect to any Transaction if the related Confirmation expressly
provides that Multiple Transaction Payment Netting will apply.  Except to the
extent that such advance written notice shall have been given or as is specified
in a related Confirmation, subparagraph Multiple Transaction Payment Netting
will not apply for purposes of Section 2(c) of this Agreement.

 

Part 5

Other Provisions

 

(a)           Waiver of Right to Trial by Jury.  EACH PARTY HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDING.  Each party hereby (i) certifies
that no representative, agent or attorney of the other has represented,
expressly or otherwise, that the other would not, in the event of a Proceeding,
seek to enforce the foregoing waiver and (ii) acknowledges that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.

 

(b)           Severability.  Except as otherwise provided in Sections 5(b)(i) or
5(b)(ii) in the event that any one or more of the provisions contained in this
Agreement should be held invalid, illegal, or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  The parties shall
endeavor, in good faith negotiations, to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(c)           Netting.  In the event that any Terminated Transaction cannot be
aggregated and netted against all other Terminated Transactions under
Section 6(e) of this Agreement, such excluded

 

11

--------------------------------------------------------------------------------


 

Terminated Transactions shall be aggregated and netted amongst themselves to the
fullest extent permitted by law.

 

(d)           Escrow Payments.  If by reason of the time difference between the
cities in which payments are to be made, it is not possible for simultaneous
payments to be made on any date on which both parties are required to make
payments hereunder, either party may at its option and in its sole discretion
notify the other party that payments on that date are to be made in escrow.  In
this case the deposit of the payment due earlier on that date shall be made by
2:00 p.m. (local time at the place for the earlier payment) on that date with an
escrow agent selected by the party giving the notice, accompanied by irrevocable
payment instructions (i) to release the deposited payment to the intended
recipient upon receipt by the escrow agent of the required deposit of the
corresponding payment from the other party on the same date accompanied by the
irrevocable payment instructions to the same effect or (ii) if the required
deposit of the corresponding payment is not made on that same date, to return
the payment deposited to the party that paid it into escrow.  The party that
elects to have payments made in escrow shall pay the costs of the escrow
arrangements and shall cause those arrangements to provide that the intended
recipient of the payment due to be deposited first shall be entitled to interest
on that deposited payment for each day in the period of its deposit at the rate
offered by the escrow agent for that day for overnight deposits in the relevant
currency in the office where it holds that deposited payment (at 11:00 a.m.
local time on that day) if that payment is not released by 5:00 p.m. on the date
it is deposited for any reason other than the intended recipients’ failure to
make the escrow deposit it is required to make hereunder in a timely fashion.

 

(e)           Recording of Conversations.  Each party hereto consents to the
recording of its telephone conversations relating to this Agreement or any
potential Transaction. To the extent that one party records telephone
conversations (the “Recording Party”) and the other party does not (the
“Non-Recording Party”), the Recording Party shall, in the event of any dispute,
make a complete and unedited copy of such party’s tape of the entire day’s
conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

 

(f)            Limitation of Liability.  No party shall be required to pay or be
liable to the other party for any consequential, indirect or punitive damages,
opportunity costs or lost profits.

 

(g)           2002 Master Agreement Protocol. The parties agree that the
definitions and provisions contained in Annexes 1 to 16 and Section 6 of the
2002 Master Agreement Protocol published by the International Swaps and
Derivatives Association, Inc. on 15th July 2003 are incorporated into and apply
to this Agreement.

 

(h) Additional Party B Representations.  Section 3 of this Agreement is hereby
amended by the addition of the following representations (which shall be made
solely by Party B to Party A):

 

(h)           Compliance with Investment Policies.  The execution, delivery, and
performance by Party B of this Agreement and each Confirmation does not conflict
with or violate the investment policies, trading strategies and/or restrictions
of the Party B Investor as set forth in the offering and organizational
documents, in each case as in effect from time to time, of the Party B Investor.

 

(i)            Manager Authorized as Agent.  The Manager is duly authorized to
act as Party B’s agent in entering into and confirming Transactions and
receiving notices to Party B under this Agreement, and the Manager’s entering
into or confirmation of any Transaction shall be sufficient to bind Party B,
with the result that Party B’s signature shall not be required on any
Confirmation.

 

12

--------------------------------------------------------------------------------


 

(j)            Compliance with 1940 Act.  The Party B Investor has elected to be
subject to the provisions of Sections 55 through 65 of the 1940 Act pursuant to
Section 54(a) of the 1940 Act.  Party B will enter into any Transaction in
compliance with its investment policies; the execution of this Agreement by
Party B, the entry by Party B into any Transaction hereunder, and the
performance of its obligations hereunder and under each Transaction, will not
result in a violation by the Party B Investor of any provision of the 1940 Act
applicable to business development companies.  The Party B Investor has
disclosed in its prospectus or other offering documents that it may enter into
transactions of the type contemplated by this Agreement, to the extent required
by applicable laws and regulations.  The Board of Directors of the Party B
Investor, or its equivalent, has given all necessary approvals for the Party B
Investor (either directly or through a subsidiary) to enter into this Agreement
and any Transaction.  The Party B Investor is not a person of which Party A is
an “affiliated person”, or an affiliated person of an affiliated person, within
the meaning of Section 2(a)(3) of the 1940 Act.

 

(k)           Assets of Party B.  All of the assets of Party B are available to
satisfy the obligations of Party B under this Agreement.

 

(l)            Obligations Pari Passu.  The obligations of Party B to Party A
under this Agreement rank at least pari passu with all other senior unsecured
indebtedness of Party B.

 

Party B covenants that (i) it will not take any action during the term of any
Transaction that would render any of the representations and warranties in this
Part 5(h) untrue and (ii) it will take all necessary action during the term of
each Transaction to cause such representations and warranties to continue at all
times to be true.

 

(i)            Manager Representations.  The following representations shall be
made by the Manager in accordance with Section 3 of the Agreement as if the
Manager was a party to this Agreement:

 

“(i) Manager Representations.  The Manager represents and warrants to Party A
(x) that it is duly authorized to act as Party B’s agent in entering into and
confirming Transactions and in receiving notices to Party B under this
Agreement, and (y) that any Transaction shall be entered into in accordance with
the applicable investment policies, trading strategies and/or restrictions of
Party B and the Party B Investor as are then in effect.

 

(ii) No Investment Advice from Party A.  The Manager represents and agrees that
no advice given by Party A or its Affiliates shall form a primary basis for any
decision by or on behalf of the Manager relating to any Transaction under or in
connection with this Agreement, that neither Party A nor any of its Affiliates
is or shall be a fiduciary or advisor with respect to the Manager or Party B and
that no amounts paid or to be paid to Party A or its Affiliates are attributable
to any advice provided by Party A or its Affiliates.”

 

(j)            Additional Party B Covenant.  For purposes of Section 4 of this
Agreement, the following shall be added immediately following paragraph
(e) thereof:

 

“(f) Notification Requirements.  Party B shall notify Party A in writing
immediately upon the occurrence of any of the following:  (i) any Additional
Termination Event in relation to Party B, (ii) a material change in the
investment policies of Party B or the Party B Investor as they relate to
derivatives transactions, borrowing, leverage or other matters arising under
Section 18 of the 1940 Act (as modified by Section 61 of the 1940 Act) and
Section 55(a) of the 1940 Act; (iii) the entry by Party B, the Party B Investor
or the Manager into an agreement that would result in the merger, change in
control or reorganization of Party B, the Party B Investor or the Manager;
(iv) Party B or the Party B Investor or the Manager becomes aware of the
commencement of litigation or regulatory action against Party B, the

 

13

--------------------------------------------------------------------------------


 

Party B Investor or the Manager that has, or could reasonably be expected to
have, a Material Adverse Effect; or (v) the independent public accountant of the
Party B Investor resigns, is dismissed, or issues a report on the Party B
Investor’s financial statements that contains an adverse opinion or disclaimer
of opinion, or issues an opinion that is qualified or modified as to
uncertainty, audit scope or audit principles.”

 

(k)           Confirmation Procedures.  Except as otherwise expressly provided
in a Confirmation with respect to a Transaction, for each Transaction that
Party A and Party B enter hereunder, Party A shall promptly send to Party B a
Confirmation setting forth the terms of such Transaction.  Party B shall
promptly execute and return the Confirmation to Party A or request correction of
any error.  Failure of Party B to respond within such period shall not affect
the validity or enforceability of such Transaction and shall be deemed to be an
affirmation and acceptance of such terms.

 

(l)            Recourse Limited to Party B.  Notwithstanding anything to the
contrary contained in the Agreement, the Schedule or any Confirmation or other
document issued or delivered in connection with any Transaction entered into
under this Agreement, any amounts owed or liabilities incurred by Party B
hereunder or in respect of any Transaction entered into under this Agreement,
shall be satisfied solely from the assets of Party B and no recourse whether by
set-off or otherwise, shall be had to the assets of the Manager or any director,
officer or employee or partner of Party B or the Manager or any of their
Affiliates, except that the foregoing will not limit service of process on
Party B by delivery of notice on its behalf to Party B.

 

(m)          Limitation on Damages.  To the fullest extent permitted by
applicable law, each party agrees that it shall not assert, and hereby waives,
any claim against the other party, on any theory of liability, for special,
indirect, consequential or punitive damages; provided that the foregoing shall
not limit any party’s obligation to make any amount otherwise payable in
accordance with the express provisions of this Agreement.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

CITIBANK, N.A.

 

EP INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ Linda A. Cook

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Linda A. Cook

 

 

Name:

Gerald F. Stahlecker

 

Title:

Vice President

 

 

Title:

Executive Vice President

 

 

 

FS ENERGY AND POWER FUND, in its individual capacity in respect of the
representations made by the Manager in Part 5(i) of this Schedule.

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

 

 

Name:

Gerald F. Stahlecker

 

 

 

 

Title:

Executive Vice President

 

 

 

 

Date:

August 11, 2011

 

 

ISDA Master Schedule — Signature Page

 

--------------------------------------------------------------------------------

 

(Bilateral Form)

(ISDA Agreements Subject to New York Law Only)

 

ISDA®

 

International Swaps and Derivatives Association, Inc.

 

CREDIT SUPPORT ANNEX

 

to the Schedule to the

 

         2002 ISDA Master Agreement         

 

dated as of      August 11, 2011      

 

between

 

 

CITIBANK, N.A.

 

and

EP INVESTMENTS LLC

(“Party A”)

(“Party B”)

 

This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.

 

Accordingly, the parties agree as follows:—

 

Paragraph 1. Interpretation

 

(a)           Definitions and Inconsistency. Capitalized terms not otherwise
defined herein or elsewhere in this Agreement have the meanings specified
pursuant to Paragraph 12, and all references in this Annex to Paragraphs
are to Paragraphs of this Annex. In the event of any inconsistency between this
Annex and the other provisions of this Schedule, this Annex will prevail, and in
the event of any inconsistency between Paragraph 13 and the
other provisions of this Annex, Paragraph 13 will prevail.

 

(b)           Secured Party and Pledgor. All references in this Annex to the
“Secured Party” will be to either party when acting in that capacity and all
corresponding references to the “Pledgor” will be to the other party when
acting in that capacity; provided, however, that if Other Posted Support is held
by a party to this Annex, all references herein to that party as the Secured
Party with respect to that Other Posted Support will be to that party
as the beneficiary thereof and will not subject that support or that party as
the beneficiary thereof to provisions of law generally relating to security
interests and secured parties.

 

Paragraph 2. Security Interest

 

Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party hereunder.
Upon the Transfer by the Secured Party to the Pledgor of Posted Collateral, the
security interest and lien granted hereunder on that Posted Collateral
will be released immediately and, to the extent possible, without any further
action by either party.

 

Copyright © 1994 by International Swaps and Derivatives Association, Inc.

 

--------------------------------------------------------------------------------


 

Paragraph 3. Credit Support Obligations

 

(a)           Delivery Amount. Subject to Paragraphs 4 and 5, upon a demand made
by the Secured Party on or promptly following a Valuation Date, if the Delivery
Amount for that Valuation Date equals or exceeds the Pledgor’s Minimum Transfer
Amount, then the Pledgor will Transfer to the Secured Party Eligible Credit
Support having a Value as of the date of Transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 13). Unless otherwise
specified in Paragraph 13, the “Delivery Amount” applicable to the Pledgor for
any Valuation Date will equal the amount by which:

 

(i) the Credit Support Amount

 

exceeds

 

(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.

 

(b)           Return Amount. Subject to Paragraphs 4 and 5, upon a demand made
by the Pledgor on or promptly following a Valuation Date, if the Return Amount
for that Valuation Date equals or exceeds the Secured Party’s Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted
Credit Support specified by the Pledgor in that demand having a Value as of the
date of Transfer as close as practicable to the applicable Return Amount
(rounded pursuant to Paragraph 13). Unless otherwise specified in Paragraph 13,
the “Return Amount” applicable to the Secured Party for any Valuation Date will
equal the amount by which:

 

(i) the Value as of that Valuation Date of all Posted Credit Support held by the
Secured Party

 

exceeds

 

(ii) the Credit Support Amount.

 

“Credit Support Amount” means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party’s Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor’s Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.

 

Paragraph 4. Conditions Precedent, Transfer Timing, Calculations and
Substitutions

 

(a)           Conditions Precedent. Each Transfer obligation of the Pledgor
under Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii),
5 and 6(d) is subject to the conditions precedent that:

 

(i) no Event of Default, Potential Event of Default or Specified Condition has
occurred and is continuing with respect to the other party; and

 

(ii) no Early Termination Date for which any unsatisfied payment obligations
exist has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the other party.

 

(b)           Transfer Timing. Subject to Paragraphs 4(a) and 5 and unless
otherwise specified, if a demand for the Transfer of Eligible Credit Support or
Posted Credit Support is made by the Notification Time, then the relevant
Transfer will be made not later than the close of business on the next Local
Business Day; if a demand is made after the Notification Time, then the relevant
Transfer will be made not later than the close of business on the second Local
Business Day thereafter.

 

(c)           Calculations. All calculations of Value and Exposure for purposes
of Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time. The Valuation Agent will notify each party (or the other party,
if the Valuation Agent is a party) of its calculations not later than the
Notification Time on the Local Business Day following the applicable Valuation
Date (or in the case of Paragraph 6(d), following the date of calculation).

 

2

--------------------------------------------------------------------------------


 

(d)           Substitutions.

 

(i) Unless otherwise specified in Paragraph 13, upon notice to the Secured Party
specifying the items of Posted Credit Support to be exchanged, the Pledgor may,
on any Local Business Day, Transfer to the Secured Party substitute Eligible
Credit Support (the “Substitute Credit Support”); and

 

(ii) subject to Paragraph 4(a), the Secured Party will Transfer to the Pledgor
the items of Posted Credit Support specified by the Pledgor in its notice not
later than the Local Business Day following the date on which the Secured Party
receives the Substitute Credit Support, unless otherwise specified in
Paragraph 13 (the “Substitution Date”); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.

 

Paragraph 5. Dispute Resolution

 

If a party (a “Disputing Party”) disputes (I) the Valuation Agent’s calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:

 

(i) In the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 13, the Valuation Agent will recalculate
the Exposure and the Value as of the Recalculation Date by:

 

(A) utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;

 

(B) calculating the Exposure for the Transactions (or Swap Transactions) in
dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent’s original calculations will be used for that
Transaction (or Swap Transaction); and

 

(C) utilizing the procedures specified in Paragraph 13 for calculating the
Value, if disputed, of Posted Credit Support.

 

(ii) In the case of a dispute involving the Value of any Transfer of Eligible
Credit Support or Posted Credit Support, the Valuation Agent will recalculate
the Value as of the date of Transfer pursuant to Paragraph 13.

 

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time. The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.

 

3

--------------------------------------------------------------------------------


 

Paragraph 6. Holding and Using Posted Collateral

 

(a)           Care Of Posted Collateral. Without limiting the Secured Party’s
rights under Paragraph 6(c), the Secured Party will exercise reasonable care to
assure the safe custody of all Posted Collateral to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property. Except as
specified in the preceding sentence, the Secured Party will have no duty with
respect to Posted Collateral, including, without limitation, any duty to collect
any Distributions, or enforce or preserve any rights pertaining thereto.

 

(b)           Eligibility to Hold Posted Collateral; Custodians.

 

(i) General. Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a “Custodian”) to hold Posted
Collateral for the Secured Party. Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor’s obligations to make any
Transfer will be discharged by making the Transfer to that Custodian. The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.

 

(ii) Failure to Satisfy Conditions. If the Secured Party or its Custodian fails
to satisfy any conditions for holding Posted Collateral, then upon a demand made
by the Pledgor, the Secured Party will, not later than five Local Business Days
after the demand, Transfer or cause its Custodian to Transfer all Posted
Collateral held by it to a Custodian that satisfies those conditions or to the
Secured Party if it satisfies those conditions.

 

(iii) Liability. The Secured Party will be liable for the acts or omissions of
its Custodian to the same extent that the Secured Party would be liable
hereunder for its own acts or omissions.

 

(c)           Use of Posted Collateral. Unless otherwise specified in Paragraph
13 and without limiting the rights and obligations of the parties under
Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a
Defaulting Party or an Affected Party with respect to a Specified Condition and
no Early Termination Date has occurred or been designated as the result of an
Event of Default or Specified Condition with respect to the Secured Party, then
the Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:

 

(i) sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise
dispose of, or otherwise use in its business any Posted Collateral it holds,
free from any claim or right of any nature whatsoever of the Pledgor, including
any equity or right of redemption by the Pledgor; and

 

(ii) register any Posted Collateral in the name of the Secured Party, its
Custodian or a nominee for either.

 

For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.

 

(d)           Distributions and Interest Amount.

 

(i) Distributions. Subject to Paragraph 4(a), if the Secured Party receives or
is deemed to receive Distributions on a Local Business Day, it will Transfer to
the Pledgor not later than the following Local Business Day any Distributions it
receives or is deemed to receive to the extent that a Delivery Amount would not
be created or increased by that Transfer, as calculated by the Valuation Agent
(and the date of calculation will be deemed to be a Valuation Date for this
purpose).

 

4

--------------------------------------------------------------------------------


 

(ii) Interest Amount. Unless otherwise specified in Paragraph 13 and subject to
Paragraph 4(a), in lieu of any interest, dividends or other amounts paid or
deemed to have been paid with respect to Posted Collateral in the form of Cash
(all of which may be retained by the Secured Party), the Secured Party
will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose). The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will
constitute Posted Collateral in the form of Cash and will be subject to the
security interest granted under Paragraph 2.

 

Paragraph 7. Events of Default

 

For purposes of Section 5(a)(iii)(l) of this Agreement, an Event of Default will
exist with respect to a party if:

 

(i) that party fails (or fails to cause its Custodian) to make, when due, any
Transfer of Eligible Collateral, Posted Collateral or the Interest Amount, as
applicable, required to be made by it and that failure continues for two Local
Business Days after notice of that failure is given to that party;

 

(ii) that party fails to comply with any restriction or prohibition specified in
this Annex with respect to any of the rights specified in Paragraph 6(c) and
that failure continues for five Local Business Days after notice of that failure
is given to that party; or

 

(iii) that party fails to comply with or perform any agreement or obligation
other than those specified in Paragraphs 7(i) and 7(ii) and that failure
continues for 30 days after notice of that failure is given to that party.

 

Paragraph 8. Certain Rights and Remedies

 

(a)           Secured Party’s Rights and Remedies. If at any time (1) an Event
of Default or Specified Condition with respect to the Pledgor has occurred and
is continuing or (2) an Early Termination Date has occurred or been designated
as the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:

 

(i) all rights and remedies available to a secured party under applicable law
with respect to Posted Collateral held by the Secured Party;

 

(ii) any other rights and remedies available to the Secured Party under the
terms of Other Posted Support, if any;

 

(iii) the right to Set-off any amounts payable by the Pledgor with respect to
any Obligations against any Posted Collateral or the Cash equivalent of any
Posted Collateral held by the Secured Party (or any obligation of the Secured
Party to Transfer that Posted Collateral); and

 

(iv) the right to liquidate any Posted Collateral held by the Secured Party
through one or more public or private sales or other dispositions with such
notice, if any, as may be required under applicable law, free from any claim or
right of any nature whatsoever of the Pledgor, including any equity or right of
redemption by the Pledgor (with the Secured Party having the right to purchase
any or all of the Posted Collateral to be sold) and to apply the proceeds (or
the Cash equivalent thereof) from the liquidation of the Posted Collateral to
any amounts payable by the Pledgor with respect to any Obligations in that order
as the Secured Party may elect.

 

Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior
notice of any sale of that Posted Collateral by the Secured Party, except any
notice that is required under applicable law and cannot be waived.

 

5

--------------------------------------------------------------------------------


 

(b)           Pledgor’s Rights and Remedies. If at any time an Early Termination
Date has occurred or been designated as the result of an Event of Default or
Specified Condition with respect to the Secured Party, then (except in the case
of an Early Termination Date relating to less than all Transactions (or Swap
Transactions) where the Secured Party has paid in full all of its obligations
that are then due under Section 6(e) of this Agreement):

 

(i) the Pledgor may exercise all rights and remedies available to a pledgor
under applicable law with respect to Posted Collateral held by the Secured
Party;

 

(ii) the Pledgor may exercise any other rights and remedies available to the
Pledgor under the terms of Other Posted Support, if any;

 

(iii) the Secured Party will be obligated immediately to Transfer all Posted
Collateral and the Interest Amount to the Pledgor; and

 

(iv) to the extent that Posted Collateral or the Interest Amount is not so
Transferred pursuant to (iii) above, the Pledgor may:

 

(A) Set-off any amounts payable by the Pledgor with respect to any Obligations
against any Posted Collateral or the Cash equivalent of any Posted Collateral
held by the Secured Party (or any obligation of the Secured Party to Transfer
that Posted Collateral); and

 

(B) to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.

 

(c)           Deficiencies and Excess Proceeds. The Secured Party will Transfer
to the Pledgor any proceeds and Posted Credit Support remaining after
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
satisfaction in full of all amounts payable by the Pledgor with respect to any
Obligations; the Pledgor in all events will remain liable for any amounts
remaining unpaid after any liquidation, Set-off and/or application under
Paragraphs 8(a) and 8(b).

 

(d)           Final Returns. When no amounts are or thereafter may become
payable by the Pledgor with respect to any Obligations (except for any potential
liability under Section 2(d) of this Agreement), the Secured Party will Transfer
to the Pledgor all Posted Credit Support and the Interest Amount, if any.

 

Paragraph 9. Representations

 

Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:

 

(i) it has the power to grant a security interest in and lien on any Eligible
Collateral it Transfers as the Pledgor and has taken all necessary actions to
authorize the granting of that security interest and lien;

 

(ii) it is the sole owner of or otherwise has the right to Transfer all Eligible
Collateral it Transfers to the Secured Party hereunder, free and clear of any
security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;

 

(iii) upon the Transfer of any Eligible Collateral to the Secured Party under
the terms of this Annex, the Secured Party will have a valid and perfected first
priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and

 

(iv) the performance by it of its obligations under this Annex will not result
in the creation of any security interest, lien or other encumbrance on any
Posted Collateral other than the security interest and lien granted under
Paragraph 2.

 

6

--------------------------------------------------------------------------------


 

Paragraph 10. Expenses

 

(a)           General. Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.

 

(b)           Posted Credit Support. The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming  aware
of the same, regardless of whether any portion of that Posted Credit Support is
subsequently disposed of under Paragraph 6(c), except for those taxes,
assessments and charges that result from the exercise of the Secured
Party’s rights under Paragraph 6(c).

 

(c)           Liquidation/Application of Posted Credit Support. All reasonable
costs and expenses incurred by or on behalf of the Secured Party or the Pledgor
in connection with the liquidation and/or application of any Posted Credit
Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.

 

Paragraph 11. Miscellaneous

 

(a)           Default Interest. A Secured Party that fails to make, when due,
any Transfer of Posted Collateral or the Interest Amount will be obligated to
pay the Pledgor (to the extent permitted under applicable law) an amount
equal to interest at the Default Rate multiplied by the Value of the items of
property that were required to be Transferred, from (and including) the date
that Posted Collateral or Interest Amount was required to be Transferred to (but
excluding) the date of Transfer of that Posted Collateral or Interest Amount.
This interest will be calculated on the basis of daily compounding and the
actual number of days elapsed.

 

(b)           Further Assurances. Promptly following a demand made by a party,
the other party will execute, deliver, file and record any financing statement,
specific assignment or other document and take any other action that may
be necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under
Paragraph 2, to enable that party to exercise or enforce its rights under this
Annex with respect to Posted Credit Support or an Interest Amount or to effect
or document a release of a security interest on Posted Collateral or an Interest
Amount.

 

(c)           Further Protection. The Pledgor will promptly give notice to the
Secured Party of, and defend against, any suit, action, proceeding or lien that
involves Posted Credit Support Transferred by the Pledgor or that could
adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party’s rights under Paragraph 6(c).

 

(d)           Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

 

(e)           Demands and Notices. All demands and notices made by a party under
this Annex will be made as specified in the Notices Section of this Agreement,
except as otherwise provided in Paragraph 13.

 

(f)            Specifications of Certain Matters. Anything referred to in this
Annex as being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

 

7

--------------------------------------------------------------------------------


 

Paragraph 12. Definitions as Used in this Annex:

 

As used in this Annex:-

 

“Cash” means the lawful currency of the United States of America.

 

“Credit Support Amount” has the meaning specified in Paragraph 3.

 

“Custodian” has the meaning specified in Paragraphs 6(b)(i) and 13.

 

“Delivery Amount” has the meaning specified in Paragraph 3(a).

 

“Disputing Party” has the meaning specified in Paragraph 5.

 

“Distributions” means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c). Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.

 

“Eligible Collateral” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

 

“Eligible Credit Support” means Eligible Collateral and Other Eligible Support.

 

“Exposure” means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap
Transactions) were being terminated as of the relevant Valuation Time; provided
that Market Quotation will be determined by the Valuation Agent using its
estimates at mid-market of the amounts that would be paid
for Replacement Transactions (as that term is defined in the definition of
“Market Quotation”).

 

“Independent Amount” means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.

 

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash
held by the Secured Party on that day, determined by the Secured Party for each
such day as follows:

 

(x) the amount of that Cash on that day; multiplied by

 

(y) the Interest Rate in effect for that day; divided by

 

(z) 360.

 

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted Collateral in the
form of Cash was Transferred to or received by the Secured Party) to (but
excluding) the Local Business Day on which the current Interest Amount is to be
Transferred.

 

“Interest Rate” means the rate specified in Paragraph 13.

 

“Local Business Day,” unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include
a Transfer under this Annex.

 

8

--------------------------------------------------------------------------------


 

 “Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.

 

“Notification Time” has the meaning specified in Paragraph 13.

 

“Obligations” means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.

 

“Other Eligible Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.

 

“Other Posted Support” means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.

 

“Pledgor” means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).

 

“Posted Collateral” means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8. Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.

 

“Posted Credit Support” means Posted Collateral and Other Posted Support.

 

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 3.

 

“Resolution Time” has the meaning specified in Paragraph 13.

 

“Return Amount” has the meaning specified in Paragraph 3(b).

 

“Secured Party” means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.

 

“Specified Condition” means, with respect to a party, any event specified as
such for that party in Paragraph 13.

 

“Substitute Credit Support” has the meaning specified in Paragraph 4(d)(i).

 

“Substitution Date” has the meaning specified in Paragraph 4(d)(ii).

 

“Threshold” means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.

 

“Transfer” means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:

 

(i) in the case of Cash, payment or delivery by wire transfer into one or more
bank accounts specified by the recipient;

 

(ii) in the case of certificated securities that cannot be paid or delivered by
book-entry, payment or delivery in appropriate physical form to the recipient or
its account accompanied by any duly executed instruments of transfer,
assignments in blank, transfer tax stamps and any other documents necessary to
constitute a legally valid transfer to the recipient;

 

(iii) in the case of securities that can be paid or delivered by book-entry, the
giving of written instructions to the relevant depository institution or other
entity specified by the recipient, together with a written copy thereof to the
recipient, sufficient if complied with to result in a legally effective transfer
of the relevant interest to the recipient; and

 

(iv) in the case of Other Eligible Support or Other Posted Support, as specified
in Paragraph 13.

 

9

--------------------------------------------------------------------------------


 

 “Valuation Agent” has the meaning specified in Paragraph 13.

 

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 13.

 

“Valuation Percentage” means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.

 

“Valuation Time” has the meaning specified in Paragraph 13.

 

“Value” means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:

 

(i) Eligible Collateral or Posted Collateral that is:

 

(A) Cash, the amount thereof, and

 

(B) A security, the bid price obtained by the Valuation Agent multiplied by
the applicable Valuation Percentage, if any;

 

(ii) Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and

 

(iii) Other Eligible Support and Other Posted Support, as specified in Paragraph
13.

 

10

--------------------------------------------------------------------------------

 

[Execution Copy]

 

Paragraph 13. Elections and Variables

 

(a)           Security Interest for “Obligations”.  The term “Obligations” as
used in this Annex means, with respect to the Pledgor, all present and future
obligations of the Pledgor under this Agreement.

 

(b)           Credit Support Obligations.

 

(i) Delivery Amount, Return Amount and Credit Support Amount; Addition to
Paragraph 3.

 

(A) “Delivery Amount” has the meaning set forth in Paragraph 3(a).

 

(B) “Return Amount” has the meaning set forth in Paragraph 3(b).

 

(C) “Credit Support Amount” means for any Valuation Date (i) the Secured Party’s
Exposure for that Valuation Date plus (ii) the aggregate of all Independent
Amounts applicable to the Pledgor, if any, minus (iii) the Pledgor’s Threshold,
if any; provided that (x) in the case where the sum of the Independent Amounts
applicable to the Pledgor exceeds zero, the Credit Support Amount will not be
less than the sum of all Independent Amounts applicable to the Pledgor and
(y) in all other cases, the Credit Support Amount will be deemed to be zero
whenever the calculation of the Credit Support Amount yields an amount less than
zero.

 

(ii) Eligible Collateral.  The items set forth on Schedule I hereto will qualify
as “Eligible Collateral” for the party specified (with the respective Valuation
Percentages set forth opposite such items in said Schedule).

 

(iii) Other Eligible Support.  Although the parties intend that Transactions
entered into under the Confirmation dated August 11, 2011 (the “Subject
Confirmation”) shall be subject to, and interpreted and performed in accordance
with, the representations and warranties made in Clause 7 of the Subject
Confirmation, in the event that any such Transaction is for any purpose deemed
to be a loan made by Party A to Party B, any Reference Obligation (as defined in
the Subject Confirmation) held by any Citibank Holder (as defined in the Subject
Confirmation) as a hedge for any Transaction and all proceeds thereof shall be
deemed to be Other Eligible Support and Other Posted Support.

 

(iv) Thresholds.

 

(A) “Independent Amount” means, with respect to Party B, and with regard to any
Transaction or group of specified Transactions, the amount as specified in the
relevant Confirmation.

 

(B) “Threshold” shall mean, with respect to Party A, not applicable., and with
respect to Party B, zero.

 

(C) “Minimum Transfer Amount” for purposes of computing a Delivery Amount
pursuant to Paragraph 3(a) and a Return Amount pursuant to Paragraph 3(b), as of
any date shall be USD250,000.

 

(D) Rounding. The Delivery Amount and the Return Amount will not be rounded.

 

(c)           Valuation and Timing.

 

(i) “Valuation Agent” means the Secured Party.

 

(ii) “Valuation Date” means each Local Business Day.

 

11

--------------------------------------------------------------------------------


 

(iii) “Valuation Time” means, with respect to the determination of Exposure,
Value of Eligible Credit Support and Posted Credit Support, the close of
business on the Local Business Day immediately before the Valuation Date or date
of calculation, as applicable.

 

(iv) “Notification Time” means 10:00 a.m., New York time on a Valuation Date.

 

(d)           Conditions Precedent and Secured Party’s Rights and Remedies. 
Each Termination Event specified below with respect to a party will be a
“Specified Condition” for that party (the specified party being the Affected
Party if a Termination Event or Additional Termination Event occurs with respect
to such party):

 

 

 

Party A

 

Party B

Illegality

 

[   ]

 

[   ]

Tax Event

 

[   ]

 

[   ]

Tax Event Upon Merger

 

[   ]

 

[   ]

Credit Event Upon Merger

 

[X]

 

[X]

Additional Termination Events specified in the Schedule to this Agreement

 

[   ]

 

[X]

 

(e)           Substitution.

 

(i)            “Substitution Date” has the meaning specified in Paragraph
4(d)(ii).

 

(ii)           Transfer.  Notwithstanding anything to the contrary contained in
Paragraph 4(d) of the Credit Support Annex, consent of the Secured Party shall
be required in order that a party be permitted to Transfer Substitute Credit
Support hereunder, provided, however, that such consent shall not be
unreasonably withheld or delayed.

 

(f)            Dispute Resolution.

 

(i)            “Resolution Time” means 1:00 p.m., New York time, on the Local
Business Day following the date on which notice is given that gives rise to a
dispute under Paragraph 5.

 

(ii) Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of
Posted Credit Support will be calculated as follows:  (A) the Value of Posted
Credit Support consisting of Cash shall be the amount thereof and (B) the Value
of Posted Credit Support consisting of a security shall be the sum of
(i) (x) the arithmetic mean of the mid market quotations on the relevant date of
three nationally recognized principal market makers (which may include an
affiliate of Party A) for such security chosen by the Valuation Agent multiplied
by the applicable Valuation Percentage or (y) if no quotations are available
from such principal market makers on the relevant date, the arithmetic mean of
the closing bid prices on the next preceding date multiplied by the applicable
Valuation Percentage plus (ii) the accrued interest on such security (except to
the extent Transferred to a party pursuant to any applicable provision of this
Agreement or included in the applicable price referred to in (i) of this clause)
as of such date.

 

(iii) Alternative.  The provisions of Paragraph 5 will apply.

 

(g)           Holding and Using Posted Collateral.

 

(i) Eligibility to Hold Posted Collateral; Custodians.

 

(A)          Party B’s custodian will be entitled to hold Posted Collateral
Transferred to the Secured Party pursuant to Paragraph 6(b); provided that the
Secured Party is not a Defaulting Party.  Any custodian selected shall be a
Qualified Institution, and all Posted Collateral shall be held only in the
United States.

 

12

--------------------------------------------------------------------------------


 

(B)           Any Eligible Collateral Transferred by Party B as Pledgor shall be
transferred to the Account (the “Collateral Account”) established under and as
defined in the Deposit Account Control Agreement dated as of the date hereof,
among Party A (as Secured Party), Party B (as Pledgor), and Citibank, N.A. (as
Custodian), and attached hereto as Exhibit I.  Except as otherwise provided in
such Deposit Account Control Agreement, Party B will at all times cause Party A
to have “control” (as such term is defined in Section 9-104 of the Uniform
Commercial Code as in effect in the State of New York) over said Account.

 

(C)           In the event that such Custodian ceases to be a Qualified
Institution or Party B otherwise wishes to have another Qualified Institution
serve as custodian, then such Posted Collateral shall be Transferred to another
Qualified Institution selected by Party B, subject to the entry by Party A,
Party B and such successor custodian into an agreement in substantially the form
of Exhibit I hereto.

 

(D)          “Qualified Institution” shall mean:  a trust company or commercial
bank (a) with trust powers, organized under the laws of the United States of
America or any state thereof, and subject to supervision or examination by
federal or state authority, having a combined capital and surplus of at least
$500,000,000; and (b) having general unsecured short-term obligations rated at
least “P-1” by Moody’s or “A-2” by S&P or have outstanding long term unsecured
unsubordinated debt securities rated at least “Baa2” by Moody’s or “BBB” by S&P.

 

(ii) Use of Posted Collateral.  The provisions of Section 6(c) will not apply.

 

(h)           Distributions and Interest Amount.

 

(i) Interest Rate.  The “Interest Rate” will be not applicable.

 

(ii) Transfer of Interest Amount.  Not applicable.

 

(iii) Alternative to Interest Amount.  The provisions of Paragraph 6(d)(ii) will
not apply.

 

(i)            Additional Representations.

 

(i) Notwithstanding anything to the contrary contained herein, (“X”) shall be
the beneficial owner, within the meaning of the U.S. tax laws, of any securities
it shall Transfer as collateral to the other party (“Y”) pursuant to the terms
hereof.

 

(ii) X shall promptly provide to Y, upon written request, any tax documentation
reasonably requested by Y to allow Y to make gross interest payments to X in
respect of any Posted Collateral Transferred to Y pursuant hereto.

 

(j)            Other Eligible Support and Other Posted Support.

 

(i) “Value” with respect to Other Eligible Support and Other Posted Support
shall not be applicable.

 

(ii) “Transfer” with respect to Other Eligible Support and Other Posted Support
shall not be applicable.

 

(k)           Demands and Notices.

 

All demands, specifications and notices under this Annex will be made pursuant
to the Notices Section of this Annex, provided, that the address for Party A for
such purposes shall be:

 

13

--------------------------------------------------------------------------------


 

Citibank, N.A.

Collateral Management Group

388 Greenwich Street, 11th Floor

New York, NY  10013

Telephone no. (212) 816-8090

Facsimile no. (212) 994-0728;

 

and the address for Party B for such purposes shall be:

 

EP Investments LLC

c/o FS Energy and Power Fund

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, PA 19104

 

Attention:  William Goebel

Phone:  215-220-4247

Email:  bill.goebel@franklinsquare.com

 

Attention: Ken Miller

Phone: 215-495-1164

Email: ken.miller@franklinsquare.com

Fax: 215-222-4649

 

With copy to:

 

GSO Capital Partners

280 Park Ave., 11th Floor

New York, N.Y. 10028

 

Attention:  Angelina Perkovic

Angelina.perkovic@gso.com

Phone: 212-503-2146

Fax: 212-503-6921

 

- and -

 

Isabelle Pradel

Isabelle.pradel@gsocap.com

Phone: 212-503-2149

Fax: 212-503-2149

 

(l)            Accounts

 

All Transfers of Eligible Collateral for the benefit of Party A as Secured Party
shall be made to the Collateral Account.

 

All Transfers of Posted Credit Support to Party B shall be made to the following
account:

 

To an account at a commercial bank located in the
United States of America most recently
identified for such purpose
by Party B in a notice in Party A

 

14

--------------------------------------------------------------------------------


 

(m)          Other Provisions.

 

(i) Actions Hereunder.  Either party may take any actions hereunder, including
liquidation rights, through its Custodian or other agent.

 

(ii) Events of Default.  Paragraph 7(i) shall be amended and restated in its
entirety as follows: “(i) that party fails (or fails to cause its Custodian) to
make, when due any Transfer of Eligible Collateral, Posted Collateral or the
Interest Amount as applicable, required to be made by it and that failure
continues for one Local Business Day after notice of that failure is given to
that party;”

 

(iii) Agreement as to Single Secured Party and Pledgor.  Party A and Party B
agree that, notwithstanding anything to the contrary in the recital to this
Annex, Paragraph 1(b) or Paragraph 2 or the definitions in Paragraph 12, (a) the
term “Secured Party” as used in this Annex means only Party A, (b) the term
“Pledgor” as used in this Annex means only Party B, (c) only Party B makes the
pledge and grant in Paragraph 2, the acknowledgment in the final sentence of
Paragraph 8(a) and the representations in Paragraph 9 and (d) only Party B will
be required to make Transfers of Eligible Credit Support hereunder.

 

(iv) Definitions and Inconsistency.  Paragraph 1(a) shall be amended by adding
the following language immediately after the last sentence of such paragraph: 
“In the event of any inconsistency between this Annex and a Confirmation, the
Confirmation will prevail in relation to the related Transaction or
Transactions.”.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Annex as of the date
first above written.

 

CITIBANK, N.A.

 

EP INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ Linda A. Cook

 

By:

/s/ Gerald F. Stahlecker

 

Name:

Linda A. Cook

 

 

Name:

Gerald F. Stahlecker

 

Title:

Vice President

 

 

Title:

Executive Vice President

 

Credit Support Annex — Signature Page

 

--------------------------------------------------------------------------------


 

Schedule I

 

 

 

Party A

 

Party B

 

Valuation
Percentage

 

 

 

 

 

 

 

 

 

Cash

 

N/A

 

X

 

100

%

 

--------------------------------------------------------------------------------

 

Exhibit I

 

Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

DEPOSIT ACCOUNT CONTROL AGREEMENT

 

DEPOSIT ACCOUNT CONTROL AGREEMENT dated as of August 11, 2011, among EP
Investments LLC, a Delaware limited liability company (the “Lien Grantor”),
Citibank, N.A., as secured party (in such capacity, the “Secured Party”), and
Citibank, N.A., as depositary bank (in such capacity, the “Depositary Bank”). 
All references herein to the “UCC” refer to the Uniform Commercial Code as in
effect from time to time in the State of New York.  Capitalized terms used but
not otherwise defined herein have the respective meanings given to such terms in
the UCC.

 

W I T N E S S E T H:

 

WHEREAS, the Lien Grantor is the Depositary Bank’s customer with respect to the
Accounts (as defined below);

 

WHEREAS, the Lien Grantor has pledged and granted to the Secured Party a first
priority continuing security interest in, lien on and right of set-off against
the Accounts (and all funds from time to time standing to the credit of the
Accounts) pursuant to a separate agreement entered into between the Lien Grantor
and the Secured Party (the “Underlying Agreement”). The Bank is being requested
to enter into this Agreement and is willing to do so.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.  Establishment of Accounts.  The Depositary Bank confirms that:

 

(i)    the Depositary Bank has established on its books and records the
Account(s) set forth on Schedule I in the name of the Lien Grantor (such
account(s) and any successor account(s), the “Accounts”); and

 

(ii)   each Account is a “deposit account” as defined in Section 9-102(a)(29) of
the UCC.

 

Section 2.  Instructions.  The Depositary Bank agrees to comply exclusively with
any instructions originated by the Secured Party with regard to any funds
standing to the credit of any Account without further consent by the Lien
Grantor or any other person.

 

Section 3.  Waiver of Lien; Waiver of Set-off.

 

(i)            Except for amounts referred to in Section 3(ii), the Depositary
Bank waives any security interest, lien or right to make deductions or set-offs
that it may now have or hereafter acquire (whether by contract, under applicable
law or otherwise) in or with respect to the Accounts all funds from time to time
standing to the credit of the Accounts.  Any amounts credited to the Accounts
will not be subject to

 

1

--------------------------------------------------------------------------------


 

deduction, set-off, banker’s lien, or any other right in favor of any person
other than the Secured Party.

 

(ii)           Notwithstanding Section 3(i), the Depositary Bank may charge or
setoff any Account for:

 

(A)          all amounts due to it in respect of its customary fees and expenses
for the routine maintenance and operation of the Accounts;

 

(B)           any adjustments or corrections of any posting or encoding  errors;
and

 

(C)           the face amount of any checks, electronic credits, or other items
that have been credited to the Accounts but at any time are subsequently
returned, reversed, unpaid or otherwise uncollected, for any reason whatsoever.

 

Section 4.  Choice of Law and Waiver of Jury Trial.

 

(i)            This Agreement shall be construed in accordance with and governed
by the laws of the State of New York without regard to conflicts of law
provisions.  The State of New York shall be deemed to be the Depositary Bank’s
jurisdiction for purposes of the UCC (including, without limitation,
Section 9-304 thereof).

 

(ii)           EACH PARTY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
CLAIM OR PROCEEDING (INCLUDING ANY COUNTERCLAIM) OF ANY TYPE ARISING OUT OF OR
DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT.

 

Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion hereof) and any other agreement between
the Depositary Bank and the Lien Grantor with respect to the Accounts, whether
now existing or hereafter entered into, the terms of this Agreement shall
prevail.

 

Section 6.  Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.

 

Section 7.  Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and the Lien Grantor, the Depositary Bank does not know of any
claim to, or interest in, the Accounts or any funds standing to the credit of
any Account.  If the Depositary Bank obtains knowledge that any person has
asserted any lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, attachment, execution or similar process) against any one
or more of the Accounts or

 

2

--------------------------------------------------------------------------------


 

any funds standing to the credit of any Account, the Depositary Bank will
promptly notify the Secured Party and the Lien Grantor thereof.

 

Section 8.  Lien Grantor Instructions. The Depositary Bank may not comply with
the instructions of the Lien Grantor, it being agreed that any rights that the
Lien Grantor has to the return of any funds standing to the credit of the
Accounts are set forth in the Underlying Agreement.

 

Section 9.  Representations, Warranties and Covenants of the Depositary Bank. 
The Depositary Bank makes the following representations, warranties and
covenants:

 

(i)            The Accounts have been established as set forth in Section 1
above and will be maintained in the manner set forth herein until this Agreement
is terminated.  The Depositary Bank will not change the name or account number
of the Accounts without prior written notice to the Secured Party.

 

(ii)           This Agreement is a valid and binding agreement of the Depositary
Bank.

 

(iii)          The Depositary Bank has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any person
(other than the Secured Party) relating to the Accounts pursuant to which it has
agreed, or will agree, to comply with any instructions of such person.  The
Depositary Bank has not entered into any other agreement with the Lien Grantor
or the Secured Party purporting to limit or condition the obligation of the
Depositary Bank to comply with any instruction as agreed in Section 2 hereof.

 

Section 10.  Successors and Transferees.

 

(i)            This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

(ii)           Any transfer (whether by way of security or otherwise) or
delegation of a party’s rights or duties under this Agreement without the
written consent of each other party will be void, except that the Depositary
Bank may make a transfer of all (but not less than all) of its rights and
obligations under this Agreement pursuant to a consolidation or amalgamation
with, or merger with or into, or transfer of all or substantially all its assets
to, another entity.

 

(iii)          No person or entity other than the parties hereto and their
respective successors and permitted assigns shall have any rights under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 11.  Notices.  Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

 

Lien Grantor:

 

EP Investments LLC

c/o FS Energy and Power Fund

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, PA 19104

 

Attention:  William Goebel

Phone:  215-220-4247

Email:  bill.goebel@franklinsquare.com

 

Attention: Ken Miller

Phone: 215-495-1164

Email: ken.miller@franklinsquare.com

Fax: 215-222-4649

 

Secured Party:

 

Citibank, N.A.

388 Greenwich Street
11th Floor
New York, New York 10013
Attention:  Director Derivative Operations
Facsimile:  212-615-8594

 

Depositary Bank:

 

Citibank N.A.
388 Greenwich Street, 24th Floor
New York, NY 10013
Telephone:       212-816-2636
Fax:                 212-816-0398
Attn:  Gene Mohan
Email: gene.t.mohan@citi.com

 

4

--------------------------------------------------------------------------------


 

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.

 

Section 12.  Termination.  The rights and powers granted herein to the Secured
Party have been granted in order to perfect the security interest created
pursuant to the Underlying Agreement, are powers coupled with an interest and
will not be affected by any bankruptcy of the Lien Grantor or any lapse of
time.  This Agreement may be terminated (i) by the Secured Party at any time by
notice to the other parties or (ii) by the Depositary Bank upon 30 days’ notice
to the other  parties.  Upon the effective date of termination by the Depositary
Bank, (i) the Depositary Bank shall transfer the funds standing to the credit of
the Accounts as the Secured Party shall direct (or, if the Secured Party shall
fail to provide such direction on or prior to the date of termination, such
transfer shall be made to the Secured Party), (ii) following such transfer, the
obligations of the Depositary Bank hereunder with respect to the operation and
maintenance of the Accounts shall terminate and (iii) following such transfer,
the Secured Party shall have no further right to originate instructions
concerning the Accounts.

 

Section 13.  Indemnity; Depositary Bank’s Responsibility.  The Lien Grantor and
the Secured Party shall jointly and severally indemnify, defend and hold
harmless the Depositary Bank against any loss, liability or expense (including
reasonable fees and disbursements of counsel) incurred in connection with this
Agreement, including any action taken by the Depositary Bank pursuant to the
instructions given hereunder, except to the extent due to the gross negligence
or willful misconduct of the Depositary Bank or breach of any of the provisions
hereof.  The Lien Grantor confirms and agrees that the Depositary Bank shall not
have any liability to the Lien Grantor for wrongful dishonor of any items as a
result of any instructions of the Secured Party.  In no event shall the
Depositary Bank have liability for any indirect, consequential, special,
punitive, or other such losses, even if the Depository Bank has been notified of
the likelihood of such damages. The Secured Party agrees to reimburse the
Depositary Bank for any amount listed in Section 3(ii) which remains unpaid by
Lien Grantor for a period of 15 days from date of demand made by Depositary Bank
or Depositary Bank is enjoined, stayed or prohibited from making demand.. The
Depositary Bank shall have no duty to inquire or determine whether the
obligations of the Lien Grantor to the Secured Party are in default or whether
the Secured Party is entitled to give any such instructions. The Depositary Bank
is fully entitled to rely upon such instructions from the Secured Party without
further inquiry into identity, authority, or right of the person issuing such
instructions.

 

5

--------------------------------------------------------------------------------


 

 

EP INVESTMENTS LLC

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name:

Gerald F. Stahlecker

 

 

Title:

Executive Vice President

 

 

 

CITIBANK, N.A., as Secured Party

 

 

 

 



By:

/s/ Linda A. Cook

 

 

Name:

Linda A. Cook

 

 

Title:

Vice President

 

 

 

CITIBANK, N.A., as Depositary Bank

 

 

 

 

 

By:

/s/ Gene T. Mohan

 

 

Name:

Gene T. Mohan

 

 

Title:

Managing Director

 

Deposit Account Control Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

ACCOUNTS

 

Account Number

 

Account Type

 

Entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
